            Case 19-54532-jwc                     Doc 1             Filed 03/22/19 Entered 03/22/19 11:31:17                               Desc
                                                                    Petition Page 1 of 66

                                                                                                                             'FILED 0,1 CLE'S (7!
   ill in this information to identify your case:                                                                             dS $ANYIRLTTCY CAL,
                                                                                                                                 ;-...17113THERN Rr
 United States Bankruptcy Court for the:                                                                                                . OF

1\j61/414eVitistrict   o
                                                                                                                            711   9 HAF'22 A1111: 29
 Case number (If known).                                          Chap      u are.filing under:




     1954 u
                                                                     hapter 7
                                                                  • Chapter 11
                                                                  U Chapter 12
                                                                  • Chapter 13                                                     P_Ctock if this in
                                                                                                                                              Thing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:     Identify Yourself

                                     About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
   Write the name that is on your
   government-issued picture        1-lar hnoon                                                     First name
   identification (for example,
   your driver's license or                           f2.6
   passport).                        Mid le name,                                                   Middle name
   Bring your picture
   identification to your meeting    Last náulej                                                    Last name
   with the trustee.
                                     Suffix (Sr., Jr., II, Ill)                                     Suffix (Sr., Jr., II, III)




2. All other names you
   have used in the last 8           First name                                                     First name
   years
   Include your married or           Middle name                                                    Middle name
   maiden names.
                                     Last name                                                      Last name


                                     First name                                                     First name


                                     Middle name                                                    Middle name


                                     Last name                                                      Last name




3. Only the last 4 digits of
   your Social Security              xxx 2xx_ 5                       5      0                     XXX       — )0( —
   number or federal                 OR                                                             OR
   Individual Taxpayer
   Identification number             9 xx - xx                                                      9 xx - x): -
   (ITIN)


Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                   page 1
           Case 19-54532-jwc                       Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                                    Desc
                                                                 Petition Page 2 of 66


Debtor 1
             First Name
                               rt-ittirvta t-hgo taS)
                          Middle Name                Last Name
                                                                                                     Case number (if known)




                                        About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                         0 I have not used any business names or EINs.                      El I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                     Business name                                                      Business name
   Include trade names and
   doing business as names              Business name                                                      Business name



                                        EIN                                                                EIN


                                        EIN                                                                EIN




6. Where you live                                                                                          If Debtor 2 lives at a different address:



                                    U104 NoYthlaVe Reilhts                                                 Number         Street
                                        Number          Street


                                        cr C.,Lt.
                                        Ationtot                             CA         3b345
                                        City                                    State     ZIP Code         City                                 State     ZIP Code

                                         DeVAlb
                                        County                                                             County

                                        If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                        above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                        any notices to you at this mailing address.                        any notices to this mailing address.



                                        Number          Street                                             Number         Street


                                        P.O. Box                                                           P.O. Box


                                        City                                    State     ZIP Code         City                                  State    ZIP Code




6. Why you are choosing                 Click one:                                                         Check one:
   this district to file for
                                               Over the last 180 days before filing this petition,         El Over the last 180 days before filing this petition,
   bankruptcy
                                               I have lived in this district longer than in any               I have lived in this district longer than in any
                                               other district.                                                other district.

                                        U I have another reason. Explain.                                  El I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                             (See 28 U.S.C. § 1408.)




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                      page 2
           Case 19-54532-jwc                       Doc 1       Filed 03/22/19 Entered 03/22/19 11:31:17                                     Desc
                                                               Petition Page 3 of 66


Debtor       Harnak 14-1-e,thea 14-1ns
              First Name   Middle Name             Last Name
                                                                                                 Case number (if known)




Part 2:     Tell the Court About Your Bankruptcy Case


7.   The chapter of the                  Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you                 for ankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under
                                         2(Chapter 7
                                         O Chapter 11

                                         0 Chapter 12

                                         O Chapter 13


8. How you will pay the fee              0 I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                           local court for more details about how you may pay. Typically, if you are paying the fee
                                           yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                           submitting your payment on your behalf, your attorney may pay with a credit card or check
                                           with a pre-printed address.

                                            I need to pay the fee in installments. If you choose this option, sign and attach the
                                            Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                         O I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                           By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                           less than 150% of the official poverty line that applies to your family size and you are unable to
                                           pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                           Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


s. Have you filed for                    E(No
   bankruptcy within the
   last 8 years?                         Li Yes.   District                             When                        Case number
                                                                                               MM/ DD / YYYY

                                                   District                             When                        Case number
                                                                                               MM/ DD / YYYY

                                                   District                             When                        Case number
                                                                                               MM/ DD / YYYY



     Are any bankruptcy                     No
     cases pending or being
     filed by a spouse who is            LI Yes.   Debtor                                                           Relationship to you
     not filing this case with                     District                             When                        Case number, if known
     you, or by a business                                                                     MM/DD / YYYY
     partner, or by an
     affiliate?
                                                   Debtor                                                           Relationship to you

                                                   District                             When                        Case number, if known
                                                                                               MM / DD / YYYY



Ii. Do you rent your                     LI No.    Go to line 12.
    residence?                           1 'Yes. Has your landlord obtained an eviction judgment against you?

                                                   l "No. Go to line 12.
                                                   Li Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                      part of this bankruptcy petition.




 Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                   page 3
          Case 19-54532-jwc                          Doc 1        Filed 03/22/19 Entered 03/22/19 11:31:17                                   Desc
                                                                  Petition Page 4 of 66


Debtor
             First Name
                                  Alethem (At tro
                               Middle Name            Last
                                                                                                       Case number (if known)




Part 3:    Report About Any Businesses You Own as a Sole Proprietor


12.Are you a sole proprietor                 INo. Go to Part 4.
   of any full- or part-time
   business?                                 LI Yes. Name and location of business
   A sole proprietorship is a
   business you operate as an
                                                     Name of business, if any
   individual, and is not a
   separate legal entity such as
   a corporation, partnership, or
                                                     Number      Street
   LLC.
   If you have more than one
   sole proprietorship, use a
   separate sheet and attach it
   to this petition.
                                                      City                                                      State           ZIP Code


                                                     Check the appropriate box to describe your business:

                                                     LI Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                     Li Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                     LI Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                     Li Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                     LI None of the above


13.Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
   Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
   Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                             any o ese documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
   are you a small business
   debtor?
                                                No. I am not filing under Chapter 11.
   For a definition of small
   business debtor, see                      0 No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
   11 U.S.C. § 101(51D).                           the Bankruptcy Code.

                                             LI Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                     Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                      No
    property that poses or is
    alleged to pose a threat                 Li Yes. What is the hazard?
    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs
                                                       If immediate attention is needed, why is it needed?
    immediate attention?
   For example, do you own
   perishable goods, or livestock
   that must be fed, or a building
   that needs urgent repairs?
                                                       Where is the property?
                                                                                Number        Street




                                                                                City                                                State   ZIP Code


  Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                     page 4
               Case 19-54532-jwc                 Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                                        Desc
                                                               Petition Page 5 of 66


    Debtor 1                                                                                          Case number (if known)



    Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling


                                         About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
    16. Tell the court whether
        you have received a
        briefing about credit            iYo must check one:                                                 You must check one:
        counseling.
                                            I received a briefing from an approved credit                    O I received a briefing from an approved credit
                                            counseling agency within the 180 days before I                     counseling agency within the 180 days before I
       The law requires that you            filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
       receive a briefing about credit      certificate of completion.                                         certificate of completion.
       counseling before you file for
                                            Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
       bankruptcy. You must
                                            plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
       truthfully check one of the
       following choices. If you
                                            I received a briefing from an approved credit                    O I received a briefing from an approved credit
       cannot do so, you are not
                                            counseling agency within the 180 days before I                     counseling agency within the 180 days before I
       eligible to file.
                                            filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                            certificate of completion.                                         certificate of completion.
       If you file anyway, the court
                                            Within 14 days after you file this bankruptcy petition,              Within 14 days after you file this bankruptcy petition,
       can dismiss your case, you
                                            you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
       will lose whatever filing fee
                                            plan, if any.                                                        plan, if any.
       you paid, and your creditors
       can begin collection activities      I certify that I asked for credit counseling                     O I certify that I asked for credit counseling
       again.
                                            services from an approved agency, but was                          services from an approved agency, but was
                                            unable to obtain those services during the 7                       unable to obtain those services during the 7
                                            days after I made my request, and exigent                          days after I made my request, and exigent
                                            circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                            of the requirement.                                                of the requirement.
                                            To ask for a 30-day temporary waiver of the                          To ask for a 30-day temporary waiver of the
                                            requirement, attach a separate sheet explaining                      requirement, attach a separate sheet explaining
                                            what efforts you made to obtain the briefing, why                    what efforts you made to obtain the briefing, why
                                            you were unable to obtain it before you filed for                    you were unable to obtain it before you filed for
                                            bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                            required you to file this case.                                      required you to file this case.
                                            Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                            dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                            briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                            If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                            still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                            You must file a certificate from the approved                       You must file a certificate from the approved
                                            agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                            developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                            may be dismissed.                                                   may be dismissed.
                                            Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                            only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                            days.                                                               days.

                                         0 I am not required to receive a briefing about                    O I am not required to receive a briefing about
                                            credit counseling because of:                                     credit counseling because of:

                                            0 Incapacity.     I have a mental illness or a mental                O Incapacity.     I have a mental illness or a mental
                                                              deficiency that makes me                                             deficiency that makes me
                                                              incapable of realizing or making                                     incapable of realizing or making
                                                              rational decisions about finances.                                   rational decisions about finances.
                                            D Disability.     My physical disability causes me                  U Disability.      My physical disability causes me
                                                              to be unable to participate in a                                     to be unable to participate in a
                                                              briefing in person, by phone, or                                     briefing in person, by phone, or
                                                              through the Internet, even after I                                   through the internet, even after I
                                                              reasonably tried to do so.                                           reasonably tried to do so.
                                            0 Active duty.    I am currently on active military                 D Active duty.     I am currently on active military
                                                              duty in a military combat zone.                                      duty in a military combat zone.
                                           If you believe you are not required to receive a                     If you believe you are not required to receive a
                                           briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                           motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




,    Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5
            Case 19-54532-jwc                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:31:17                                   Desc
                                                                Petition Page 6 of 66


 Debtor 1      006th                  ketea                °JOH n\S7                               Case number (if known)
              First Name    Middle Name            Last Names,




Mil         Answer These Questions for Reporting Purposes


 16. What kind of debts do
                                      16a.Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
                                              as "incurred by an individual primarily for a personal, family, or household purpose."
     you have?
                                              El /No. Go to line 16b.
                                                  Yes. Go to line 17.

                                      16b.Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              mor y for a business or investment or through the operation of the business or investment.
                                                 ,
                                                 No. Go to line 16c.
                                              0 Yes. Go to line 17.
                                     16c. State the type of debts you owe that are not consumer debts or business debts.



 17. Are you filing under
    Chapter 7?                       O No. I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after       d   Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
                                              administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    any exempt property is
    excluded and                                 1No
    administrative expenses
    are paid that funds will be                  0   Yes
    available for distribution
    to unsecured creditors?

 18. How many creditors do                                                     0 1,000-5,000                                D 25,001-50,000
     you estimate that you           O 50-99                                       5,001-10,000                             0 50,001-100,000
     owe?                            O 100-199                                 0   10,001-25,000                            D More than 100,000
                                     O 200-999

 19.How much do you                  i$0-$50,000                                   $1,000,001-$10 million                      $500,000,001-$1 billion
    estimate your assets to             $50,001-$100,000                       LI $10,000,001-$50 million                   El $1,000,000,001-$10 billion
    be worth?                           $100,001-$500,000                      D $50,000,001-$100 million                   El $10,000,000,001-$50 billion
                                        $500,001-$1 million                        $100,000,001-$500 million                U More than $50 billion
 20.How much do you
    estimate your liabilities
                                     Y   $0-$50,000                            LI $1,000,001-$10 million                    • $500,000,001-$1 billion
                                     •   $50,001-$100,000                      •   $10,000,001-$50 million                  • $1,000,000,001-$10 billion
    to be?                           •   $100,001-$500,000                     •   $50,000,001-$100 million                 O $10,000,000,001-$50 billion
                                     •   $500,001-$1 million                   •   $100,000,001-$500 million                O More than $50 billion
 Part 7:    Sign Below

                                     I have examined this petition, and I declare under penalty of perjury that the information provided is true and
i For you                            correct.
                                     If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                     of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                     under Chapter 7.
                                     If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                     this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                     I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                     I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                     with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                     18 U.S.C. § 152, 1341, 1519, and 3571.



                                         Sig                btor 1                                         Signature of Debtor 2

                                         Executed on        03 22 "Zi011                                   Executed on
                                                           MM    / DD / YYYY                                                MM / DD    / YYYY


  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                      page 6
           Case 19-54532-jwc                      Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                                   Desc
                                                                Petition Page 7 of 66


Debtor 1                            Mdtke                                                         Case number (irknown)
             First Name   Middle Name             Last Name




                                        I, the attorney for the debtor(s)named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are
                                        to proceed under Chapter 7, i t, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one
                                        available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                        the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no •
If you are not represented              knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                           Date
                                           Signature of Attorney for Debtor                                               MM    /    DD / YYYY




                                           Printed name


                                           Firm name


                                           Number      Street




                                           City                                                           State           ZIP Code




                                           Contact phone                                                  Email address




                                           Bar number                                                     State




 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                     page 7
           Case 19-54532-jwc                   Doc 1        Filed 03/22/19 Entered 03/22/19 11:31:17                                 Desc
                                                            Petition Page 8 of 66


Debtor 1    Hotnriah th- ckI-hmonc
             First Name   Middle Name           Last
                                                                                              Case number (if known)




For you if you are filing this          t The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                   Yshould understand that many people find it extremely difficult to,represent
attorney                                  themselves successfully. Because bankruptcy has long-term financial and legal
                                          consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        Clpo
                                        14' Yes

                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        Up()
                                              Yes

                                        Didiyou pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                           No
                                        LI    Yes. Name of Person
                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney may cause me to lose my rights or property if I do not properly handle the case.




                                         Si             ebtor 1                                         Signature of Debtor 2

                                        Date            03 .Z2
                                                        MM / DD   / YYYY
                                                                                                        Date
                                                                                                                         MM / DD / YYYY

                                        Contact phone U1V512               —Le31                        Contact phone

                                        Cell phone      (11- 311- U31, Le                               Cell phone

                                        Email address       ips hay)nahCLO                              Email address
                                                               srraii.wrn
 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
                        Case 19-54532-jwc                           Doc 1              Filed 03/22/19 Entered 03/22/19 11:31:17              Desc
                                                                                       Petition Page 9 of 66



  Fill in this information to identify your case:

                     IA                 0
  Debtor 1                                          Meft41201
                        First Name                    Middle Name                       Last Name

  Debtor 2
  (Spouse, If filing) First Name                      Middle Name                       Last Name


  United States Bankruptcy Court for the:                           District of

  Case number
   (If known)                                                                                                                               Check if this is an
                                                                                                                                            amended filing




Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                       04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.


  Part 1:         Give Details About Your Marital Status and Where You Lived Before


; 1. What is your current marital status?

            M        ed
                ot married


i 2. During the last 3 years, have you lived anywhere other than where you live now?


            Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                Debtor 1:                                                         Dates Debtor 1    Debtor 2:                                Dates Debtor 2
                                                                                  lived there                                                lived there


                                                                                                    U Same as Debtor 1                      U Same as Debtor 1

                iNc,21 4 sgt5Pv9DIA-v(P—'                                                              Number Street
                                                                                                                                                From
                                                                                                                                                To




                                                                                                       City              State ZIP Code

                                                                                                    U Same as Debtor 1                      U Same as Debtor 1
                Lf                                                                       W/GIbt
                                     tintlbti   r    dkele:D6                 From
                 Number              Street                                                            Number Street
                                                                                  To     *01I


                 City
                        IpiA.atcooc                           asoaitY
                                                    State ZIP Code                                     City              State   ZIP Code


  3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
     state    d territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
            No
      U Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

fr=              Explain the Sources of Your Income

Ifficial Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                       page 1
            Case 19-54532-jwc                        Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                                     Desc
                                                                  Petition Page 10 of 66


Debtor 1
                First Name      Middle Name
                                               diuck 1-11u&vivls
                                                      Last Name
                                                                                                        Case number (if known)




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you receNed from all jobs and all businesses, including part-time activities.
    If you       filing a joint case and you have income that you receive together, list it only once under Debtor 1.

           No
     CI    Yes. Fill in the details.




                                                             Sources of income           Gross income             Sources of income             Gross income
                                                             Check all that apply.       (before deductions and   Check all that apply.         (before deductions and
                                                                                         exclusions)                                            exclusions)


            From January 1 of current year until
                                                             O    Wages, commissions,                              O Wages, commissions,
                                                                  bonuses, tips                                      bonuses, tips
            the date you filed for bankruptcy:
                                                             O Operating a business                                •     Operating a business


            For last calendar year:
                                                             O    Wages, commissions,                              CI    Wages, commissions,
                                                                  bonuses, tips                                          bonuses, tips
            (January 1 to December 31,                    ) U     Operating a business                             O Operating a business
                                              YYYY



            For the calendar year before that:
                                                             O    Wages, commissions,                              O Wages, commissions,
                                                                  bonuses, tips                                      bonuses, tips
            (January 1 to December 31,                    ) 0     Operating a business                             O Operating a business
                                              YYYY




  5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List eh      source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
     0     Yes. Fill in the details.



                                                             Sources of income           Gross income from             Sources of income        Gross income from
                                                             Describe below.             each source                   Describe below.          each source
                                                                                         (before deductions and                                 (before deductions and
                                                                                         exclusions)                                            exclusions)



             From January 1 of current year until
             the date you filed for bankruptcy:




             For last calendar year:

             (January 1 to December 31,               )
                                              YYYY




             For the calendar year before that:                                          $                                                      $

             (January 1 to December 31,               )                                  $                                                      $
                                              YYYY




Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2
           Case 19-54532-jwc                            Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                          Desc
                                                                     Petition Page 11 of 66


Debtor 1                                                                                             Case number (if known)
             First Name         Middle Name              Last Name



 Part 3:     List Certain Payments You Made Before You Filed for Bankruptcy



 S. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     El No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
            "incurred by an individual primarily for a personal, family, or household purpose."
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

              El No. Go to line 7.

              El Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                      total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                      child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
              *Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           es. Debtor 1 or Debtor 2 or both have primarily consumer debts.
              During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          Go to line 7.

              El Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                      creditor. Do not include payments for domestic support obligations, such as child support and
                      alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                          Dates of     Total amount paid         Amount you still owe   Was this payment for...
                                                                          payment


                                                                                                                                        El Mortgage
                     Creditor's Name
                                                                                                                                        0   Car

                     Number     Street                                                                                                  El Credit card
                                                                                                                                        El Loan repayment
                                                                                                                                        El Suppliers or vendors
                                                                                                                                        El Other
                     City                     State           ZIP Code



                                                                                                                                        1:1 Mortgage
                     Creditor's Name
                                                                                                                                        El Car
                                                                                                                                        El Credit card
                     Number     Street
                                                                                                                                        CI Loan repayment
                                                                                                                                        El Suppliers or vendors
                                                                                                                                        El Other
                     City                     State           ZIP Code



                                                                                                                                        El Mortgage
                     Creditor's Name
                                                                                                                                        El Car

                     Number     Street
                                                                                                                                        0   Credit card
                                                                                                                                        El Loan repayment
                                                                                                                                        Li Suppliers or vendors
                                                                                                                                        El Other
                     City                     State           ZIP Code




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 3
            Case 19-54532-jwc                             Doc 1        Filed 03/22/19 Entered 03/22/19 11:31:17                                   Desc
                                                                      Petition Page 12 of 66


Debtor 1      -14 / 1116CLh                       aUfi         k'                                     Case number (if known)
                   First Name       Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     such a           ild support and alimony.


     Li Yes. List all payments to an insider.
                                                                         Dates of     Total amount       Amount you still      Reason for this payment
                                                                         payment      paid               owe



            Insider's Name



            Number        Street




            City                                  State    ZIP Code




            Insider's Name


            Number        Street




            City                                  State    ZIP Code


  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     lnclud    yments on debts guaranteed or cosigned by an insider.

           No
     0     Yes. List all payments that benefited an insider.
                                                                         Dates of      Total amount       Amount you still     Reason for this payment
                                                                         payment       paid               owe                  Include creditor's name



            Insider's Name



            Number         Street




            City                                  State    ZIP Code




            Insider's Name



             Number        Street




             City                                 State    ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 4
             Case 19-54532-jwc                                Doc 1          Filed 03/22/19 Entered 03/22/19 11:31:17                                  Desc
                                                                            Petition Page 13 of 66


Debtor 1        Avon
                 First Name            Middle Name   dikfi         Namk6('            Th
                                                                                        3                         Case number (if known)




      Part 4:   Identify Legal Actions, Repossessions, and Foreclosures

1
     9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative piloceeding?
'       List all such    tters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
        and con       disputes.


        U Yes. Fill in the details.
                                                                        Nature of the case                   Court or agency                                 Status of the case


             Case title                                                                                                                                  U Pending
                                                                                                           Court Name
                                                                                                                                                         U On appeal

                                                                                                           Number     Street                             U Concluded

             Case number
                                                                                                           City                     State   ZIP Code




             Case title                                                                                    Court Name
                                                                                                                                                             U Pending
                                                                                                                                                             U On appeal
                                                                                                           Number     Street                                 U Concluded

             Case number
                                                                                                           City                     State   ZIP Code



     10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
         Check all that apply and fill in the details below.

            N    Go to line 11.
             es. Fill in the information below.

                                                                                  Describe the property                                      Date      Value of the property

                                                                                                                                                                    1-74.
                Sadiltas4- de( 600A
                  Creditors Name
                                                                                                                                                       tis    f9100°'
                                                              Il



                  Number
                          .0  Street
                                                                   Cg             Explain what ha     ed

                                                                                        roperty was repossessed.
                                                                                 0     Property was foreclosed.

                  Mao
                  City
                                                     A-L 3(9
                                                      State   ZIP Code
                                                                               I U
                                                                                 CI
                                                                                       Property was garnished.
                                                                                       Property was attached, seized, or levied.

                                                                                  Describe the property                                      Date        Value of the propet




                  Creditors Name



                  Number      Street
                                                                                  Explain what happened

                                                                                  O    Property was repossessed.
                                                                                  •    Property was foreclosed.
                                                                                  O    Property was garnished.
                  City                                State   ZIP Code
                                                                                  O    Property was attached, seized, or levied.



    Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
            Case 19-54532-jwc                         Doc 1           Filed 03/22/19 Entered 03/22/19 11:31:17                                     Desc
                                                                     Petition Page 14 of 66


Debtor 1                                                                                                 Case number (if knees)
                                 Middle Name             Last Name




 11. Within 9 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accoi.45 or refuse to make a payment because you owed a debt?
           No
     1:1 Yes. Fill in the details.

                                                                 Describe the action the creditor took                            Date action       Amount
                                                                                                                                  was taken
           Creditors Name



           Number    Street




           City                           State   ZIP Code       Last 4 digits of account number: XXXX—


 12.Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditor    court-appointed receiver, a custodian, or another official?


     Ij Yes

 Part 5:          List Certain Gifts and Contributions


    / hi 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
 13.Wit6
           No
     I:i Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600           Describe the gifts                                               Dates you gave       Value
            per person                                                                                                            the gifts



           Person to Whom You Gave the Gift




           Number    Street



           City                           State   ZIP Code


           Person's relationship to you



           Gifts with a total value of more than $600            Describe the gifts                                               Dates you gave      Value
           per person                                                                                                             the gifts



           Person to Whom You Gave the Gift




           Number    Street



           City                           State   ZIP Code


           Person's relationship to you



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
            Case 19-54532-jwc                          Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                                       Desc
                                                                    Petition Page 15 of 66


Debtor 1                                                                                                    Case number Of known)
                    Firs Name      Middle Name          Last Name




 14. Within            ars before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any chatity?

           No
     •     Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities                Describe what you contributed                                         Date you          Value
            that total more than $600                                                                                                contributed




           Charity's Name




           Number       Street



           City           State     ZIP Code



 Part 6:            List Certain Losses


 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster r gambling?


     O Yes. Fill in the details.

            Describe the property you lost and                  Describe any insurance coverage for the loss                         Date of your      Value of property
            how the loss occurred                                                                                                    loss              lost
                                                                Include the amount that insurance has paid. List pending insurance
                                                                claims on line 33 of Schedule A43: Property.




  Part 7:         List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Includ ny attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

           No
     O Yes. Fill in the details.

                                                                Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                     transfer was
             Person Who Was Paid                                                                                                     made


             Number       Street




             City                       State    ZIP Code


             Email or website address

             Person Who Made the Payment, if Not You


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
            Case 19-54532-jwc                         Doc 1             Filed 03/22/19 Entered 03/22/19 11:31:17                                       Desc
                                                                       Petition Page 16 of 66


Debtor 1                                                                                                     Case number Of known)
                   First Name     Middle Name              Last Name




                                                                   Description and value of any property transferred                 Date payment or      Amount of
                                                                                                                                     transfer was made    payment

            Person Who Was Paid


            Number       Street




            City                       State    ZIP Code




            Email or webslte address


            Person Who Made the Payment, if Not You


 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not inclye any payment or transfer that you listed on line 16.



           Yes. Fill in the details.

                                                                   Description and value of any property transferred                 Date payment or     Amount of payment
                                                                                                                                     transfer was
                                                                                                                                     made
            Person Who Was Paid


            Number       Street




            City                       State    ZIP Code

 18.Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do n nclude gifts and transfers that you have already listed on this statement.
           No
     U     Yes. Fill in the details.

                                                                  Description and value of property         Describe any property or payments received      Date transfer
                                                                  transferred                               or debts paid in exchange                       was made

            Person Who Received Transfer


            Number       Street




            City                       State    ZIP Code


            Person's relationship to you



            Person Who Received Transfer


            Number       Street




            City                       State    ZIP Code

            Person's relationship to you


Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
             Case 19-54532-jwc                         Doc 1              Filed 03/22/19 Entered 03/22/19 11:31:17                                           Desc
                                                                         Petition Page 17 of 66


Debtor 1                                                                                                     Case number (if known)
                   First Name     Middle Name              Last Name




  19 WithinI10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a b    iciary? (These are often called asset-protection devices.)

           No
     LI    Yes. Fill in the details.

                                                                   Description and value of the property transferred                                             Date transfer
                                                                                                                                                                 was made


           Name of trust




                List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Inclu checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     bro rage houses, pension funds, cooperatives, associations, and other financial institutions.
           No
     0     Yes. Fill in the details.

                                                                   Last 4 digits of account number     Type of account or             Date account was        Last balance before
                                                                                                       instrument                     closed, sold, moved,    closing or transfer
                                                                                                                                      or transferred

            Name of Financial Institution
                                                                   )00(X—                              O Checking
            Number       Street                                                                        0 Savings
                                                                                                       LI Money market
                                                                                                       0 Brokerage
            City                       State    ZIP Code
                                                                                                       LI Other

                                                                                                       LI Checking
            Name of Financial Institution
                                                                                                       O Savings
            Number       Street                                                                        0 Money market
                                                                                                       O Brokerage
                                                                                                       0 Other
            City                       State    ZIP Code


 21. Do yo now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     sec ties, cash, or other valuables?
           No
     0     Yes. Fill in the details.
                                                                   Who else had access to it?                      Describe the contents                             Do you still
                                                                                                                                                                     have it?

                                                                                                                                                                     CI   No
            Name of Financial Institution                         Name
                                                                                                                                                                     0    Yes


            Number       Street                                   Number    Street



                                                                  City        State     ZIP Code

            City                       State    ZIP Code



Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                              page 9
             Case 19-54532-jwc                              Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                                  Desc
                                                                         Petition Page 18 of 66


Debtor 1                                                                                                              Case number (if known)
                    First Name     Middle Name               Last Nam



 22.Hav         ou stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
           No
     0     Yes. Fill in the details.
                                                                    Who else has or had access to it?                       Describe the contents           Do you still
                                                                                                                                                            have it?


                                                                                                                                                             LI No
             Name of Storage Facility                               Name
                                                                                                                                                             0   Yes

             Number       Street                                    Number     Street


                                                                    CityState ZIP Code

             City                       State     ZIP Code


  Part 9:             Identify Property You Hold or Control for Someone Else

  23. Do you Id or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or h   in trust for someone.
          No
     O Yes. Fill in the details.
                                                                   Where is the property?                                   Describe the property      Value



             Owner's Name


                                                                  Number     Street
             Number       Street



                                                                  City                           State     ZIP Code
             City                       State     ZIP Code

 Part 10:            Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
 •   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.

 •   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.

 •   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     Ul<40
     O Yes. Fill in the details.

                                                                   Governmental unit                           Environmental law, if you know it      Date of notice




           Name of site                                           Governmental unit


           Number       Street                                    Number     Street


                                                                  City                  State   ZIP Code



           City                      State       ZIP Code



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 10
                Case 19-54532-jwc                        Doc 1               Filed 03/22/19 Entered 03/22/19 11:31:17                                              Desc
                                                                            Petition Page 19 of 66


Debtor 1
                   First Name
                                cch      Aeleuzot tfi &cit-fiL5
                                    Middle Name              Last Name
                                                                                                                         Case number (irknown)




 25. Have youjsctified any governmental unit of any release of hazardous material?

           qo
           Yes. Fill in the details.
                                                                    Governmental unit                               Environmental law, if you know it                    Date of notice



            Name of site                                           Governmental unit


            Number       Street                                    Number     Street



                                                                   City                  State    ZIP Code


            City                         State    ZIP Code


 H.Have yojJ, een a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            0

           Yes. Fill in the details.
                                                                                                                                                                          Status of the
                                                                     Court or agency                                     Nature of the case
                                                                                                                                                                          case

           Case title
                                                                                                                                                                          U    Pending
                                                                     Court Name

                                                                                                                                                                          U    On appeal

                                                                     Number     Street                                                                                    U    Concluded


           Case number                                               City                        State   ZIP Code



 Part 11:            Give Details About Your Business or Connections to Any Business

 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           U A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           U A member of a limited liability company (LLC) or limited liability partnership (LLP)
           U A partner in a partnership
           U An offi            , director, or managing executive of a corporation
                      owner of at least 5% of the voting or equity securities of a corporation

     CO     o. None of the above applies. Go to Part 12.
     U Yes. Check all that apply above and fill in the details below for each business.
                                                                     Describe the nature of the business                                Employer Identification number
                                                                                                                                        Do not include Social Security number or ITIN.
            Business Name


                                                                                                                                        EIN:
            Number       Street
                                                                     Name of accountant or bookkeeper                                   Dates business existed


                                                                                                                                        From                To
            City                         State    ZIP Code

                                                                     Describe the nature of the business                                Employer Identification number
                                                                                                                                        Do not include Social Security number or ITIN.
            Business Name


                                                                                                                                        EIN:
            Number       Street
                                                                     Name of accountant or bookkeeper                                   Dates business existed



                                                                                                                                        From               To
            City                         State    ZIP Code


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                      page 11
                  Case 19-54532-jwc                     Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                                      Desc
                                                                     Petition Page 20 of 66


Debtor 1                                                                                                 Case number (i   known)
                     First Name    Middle Name          Last Name



                                                                                                                          Employer Identification number
                                                                Describe the nature of the business
                                                                                                                          Do not include Social Security number or ITIN.
              Business Name
                                                                                                                          EIN:

              Number Street
                                                                Name of accountant or bookkeeper                          Dates business existed



                                                                                                                          From               To
              City                      State    ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
   dnStitj kt7ns,treditors, or other parties.

             No
     0       Yes. Fill in the details below.

                                                                Date issued



              Name                                              MM / DD / YYYY


              Number Street




              City                      State    ZIP Code




                     Sign Below


         I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
         answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
         in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
         18 U.S.C. §§ 152, 1341, 1519, and 3571.




              Sig ature t11.tor1                                                 Signature of Debtor 2


              Date          W                                                    Date

         Did you          ach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)7

      111 No
         U     Yes



      Did 6u pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
              No
      U       Yes. Name of person                                                                               Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                Declaration, and Signature (Official Form 119).




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 12
                Case 19-54532-jwc                        Doc 1            Filed 03/22/19 Entered 03/22/19 11:31:17                                  Desc
                                                                         Petition Page 21 of 66

 ill in this information to identify your case and this filing:


Debtor 1
                    Fl
                                 nal)           frid-hict
                                                 Middle Name
                                                                                       .664)1(.5
                                                                                 Last Name

Debtor 2
(Spouse, if filing) First Name                   Middle Name                     Last Name


United States Bankruptcy Court for the:                        District of

Case number
                                                                                                                                                 CI   Check if this is an
                                                                                                                                                      amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                           12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

. Doi you own or have any legal or equitable interest in any residence, building, land, or similar property?

    al No. Go to Part 2.
    0    Yes. Where is the property?
                                                                         What is the property? Check all that apply.
                                                                                                                           Do not deduct secured claims or exemptions. Put
                                                                         CI    Single-family home                          the amount of any secured claims on Schedule D:
                                                                                                                           Creditors Who Have Claims Secured by Property.
             Street address, if available, or other description
                                                                         U     Duplex or multi-unit building
                                                                         O Condominium or cooperative                      Current value of the       Current value of the
                                                                         CI    Manufactured or mobile home                 entire property?           portion you own?
                                                                         O Land
                                                                         CI    Investment property

             City                            State      ZIP Code
                                                                         GI    Timeshare                                   Describe the nature of your ownership
                                                                                                                           interest (such as fee simple, tenancy by
                                                                         O Other
                                                                                                                           the entireties, or a life estate), if known.
                                                                         Who has an interest in the property? Check one.
                                                                         0    Debtor 1 only
             County                                                      O Debtor 2 only
                                                                         CI Debtor 1 and Debtor 2 only                     CI Check if this is community property
                                                                                                                               (see instructions)
                                                                         0 At least one of the debtors and another
                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number:
   If you own or have more than one, list here:
                                                                        What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                        O Single-family home                               the amount of any secured claims on Schedule D:
      1.2.                                                                                                                 Creditors Who Have Claims Secured by Property.
             Street address, if available, or other description
                                                                        CI    Duplex or multi-unit building
                                                                        O Condominium or cooperative                       Current value of the       Current value of the
                                                                        O Manufactured or mobile home                      entire property?           portion you own?
                                                                        O Land
                                                                        O Investment property
                                                                        O Timeshare                                        Describe the nature of your ownership
             City                            State      ZIP    Code                                                        interest (such as fee simple, tenancy by
                                                                        O Other                                            the entireties, or a life estate), if known.
                                                                       Who has an interest in the property? Check one.
                                                                        0 Debtor 1 only
             County                                                     0 Debtor 2 only
                                                                        CI Debtor 1 and Debtor 2 only                      0   Check if this is community property
                                                                       U At least one of the debtors and another               (see instructions)

                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:


Official Form 106A/B                                                    Schedule NB: Property                                                               page 1
               Case 19-54532-jwc                         Doc 1        Filed 03/22/19 Entered 03/22/19 11:31:17                                           Desc
                                                                     Petition Page 22 of 66
  Debtor 1              Oji       yith ‘1 11~                t413      n                                   Case number (if known)
                     First Name        Middle Name         Last Na




                                                                     What is the property? Check all that apply.               Do not deduct secured claims or exemptions. Put
                                                                     El Single-family home                                     the amount of any secured claims on Schedule D:
      1.3.                                                                                                                     Creditors Who Have Claims Secured by Property.
              Street address, if available, or other description     0     Duplex or multi-unit building
                                                                                                                               Current value of the       Current value of the
                                                                     LI    Con'dominium or cooperative
                                                                                                                                                          portion ybu own?
                                                                                                                               entire property?
                                                                     El Manufactured or mobile home
                                                                           Land
                                                                     El Investment property
                                                                                                                               Describe the nature of your ownership
              City                               State   ZIP Code    El Timeshare
                                                                                                                               interest (such as fee simple, tenancy by
                                                                     El Other                                                  the entireties, or a life estate), if known.

                                                                     Who has an interest in the property? Check one.
                                                                     El Debtor 1 only
              County
                                                                     El Debtor 2 only
                                                                     El Debtor 1 and Debtor 2 only                             LI Check if this is community property
                                                                                                                                    (see instructions)
                                                                     El At least one of the debtors and another

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:



; 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
     you have attached for Part 1. Write that number here.                                                                                        4




  Part 2:       Describe Your Vehicles



  Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
; you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


   . Ca
     is      , vans, trucks, tractors, sport utility vehicles, motorcycles

          NO
     li   Yes


               Make:                                                 Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put
      3.1.
                                                                                                                               the amount of any secured claims on Schedule D:
                                                                     El Debtor 1 only                                          Creditors Who Have Claims Secured by Property.
               Model:
                                                                     El Debtor 2 only
               Year:                                                                                                           Current value of the       Current value of the
                                                                     El Debtor 1 and Debtor 2 only
                                                                                                                               entire property?           portion you own?
               Approximate mileage:                                  El At least one of the debtors and another
               Other information:
                                                                     U Check if this is community property (see
                                                                       instructions)



     If you own or have more than one, describe here:

              Make:                                                  Who has an interest in the property? Check one.           Do not deduct secured claims or exemptions. Put
      3.2.
                                                                                                                               the amount of any secured claims on Schedule D:
              Model:
                                                                     0 Debtor 1 only                                           Creditors Who Have Claims Secured by Property.
                                                                     D Debtor 2 only
              Year:                                                                                                             Current value of the      Current value of the
                                                                     0 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
              Approximate mileage:                                   LI At least one of the debtors and another
               Other information:
                                                                      0 Check if this is community property (see
                                                                           instructions)




   Official Form 106A/B                                               Schedule A/B: Property                                                                     page 2
             Case 19-54532-jwc                     Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                                      Desc
                                                                Petition Page 23 of 66
Debtor 1              hnoth. IV-hat 1-1-Lsoin1
               First Name       Middle Name        Last Name
                                                                                                    Case number (if known)




           Make:                                               Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
    3.3.
                                                                                                                       the amount of any secured claims on Schedule D:
           Model:                                              O Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                               0 Debtor 2 only
           Year:                                                                                                       Current value of the      Current value of the
                                                               LI Debtor 1 and Debtor 2 only
           Approximate mileage:                                                                                        entire property?          portion you own?
                                                               U At least one of the debtors and another                                                                 1
           Other information:
                                                               D Check if this is community property (see
                                                                  instructions)


           Make:                                               Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put    ,
    3.4.
                                                                                                                       the amount of any secured claims on Schedule D:   '
           Model:                                                 Debtor 1 only                                        Creditors Who Have Claims Secured by Property.
                                                               D Debtor 2 only
           Year:                                                                                                       Current value of the      Current value of the I
                                                               O Debtor 1 and Debtor 2 only
           Approximate mileage:                                                                                        entire property?          portion you own? 1
                                                               D At least one of the debtors and another
           Other information:
                                                               0 Check if this is community property (see
                                                                  instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
    Ci No
    LI Yes


           Make:                                               Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
    4.1.
                                                                                                                       the amount of any secured claims on Schedule D:
           Model:                                              0 Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                               0 Debtor 2 only
           Year:
                                                               O Debtor 1 and Debtor 2 only                            Current value of the      Current value of the
           Other information:                                  0 At least one of the debtors and another               entire property?          portion you own?


                                                               D Check if this is community property (see
                                                                  instructions)



    If you own or have more than one, list here:

           Make:                                               Who has an interest in the property? Check one.         Do not deduct secured claims or exemptions. Put
    4.2.
                                                                                                                       the amount of any secured claims on Schedule D:
           Model:                                              0 Debtor 1 only                                         Creditors Who Have Claims Secured by Property.
                                                               0 Debtor 2 only
           Year:                                                                                                       Current value of the      Current value of the
                                                               O Debtor 1 and Debtor 2 only
                                                                                                                       entire property?          portion you own?
           Other information:                                  0 At least one of the debtors and another

                                                               U Check if this is community property (see
                                                                 instructions)




5   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
    you have attached for Part 2. Write that number here




Official Form 106A/B                                            Schedule A/B: Property                                                                  page 3
             Case 19-54532-jwc                  Doc 1        Filed 03/22/19 Entered 03/22/19 11:31:17                               Desc
                                                            Petition Page 24 of 66
 Debtor 1       [-Ian Nth 11-1-0-Intot 1-11991ns
               First Name    Middle Name          Last No
                                                                                                Case number Of known)




Part 3:      Describe Your Personal and Household Items

                                                                                                                              Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                              portion you own?
                                                                                                                              Do not deduct secured claims
                                                                                                                              or exemptions.

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware


   Ui Yes. Describe


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
             collections; electronic devices including cell phones, cameras, media players, games
   Pp°
   • Yes. Describe
                              16WIN Gorr,                                                                                      $       Up()
                                     pktex 50" 11/                                           pho
8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   dNo
   U Yes. Describe
                                                                                                                                $
6. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
             and kayaks; carpentry tools; musical instruments
   LiNo
   U Yes. Describe
                                                                                                                              Js
10. Firearms
   Expmples: Pistols, rifles, shotguns, ammunition, and related equipment
   Mr, No
   U Yes. Describe
                                                                                                                                $
11.Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   P / N°
   Mi Yes. Describe         reva             GI   altes and             it   nni s ues                                               1 50
                                                                                                                                $

12.Jewelry
   Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver


   Nl
    a Yes. Describe         LN€/ cic_vtAkA                     mgaro                    r cij
13. Non-farm animals
   Examples: Dogs, cats, birds, horses

   U No
   U'Yes. Describe                                                                                                                   N
14. An other personal and household items you did not already list, including any health aids you did not list

     No
   U Yes. Give specific
     information.

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
   for Part 3. Write that number here                                                                                     4
                                                                                                                               s_    2,1_016

Official Form 106A/13                                       Schedule A/B: Property                                                         page 4
              Case 19-54532-jwc                 Doc 1          Filed 03/22/19 Entered 03/22/19 11:31:17                              Desc
                                                              Petition Page 25 of 66
Debtor 1        Hotnr            Rial-trot 61-9gos                                            Case number (if known)
                First Name   Middle Name          Last Na




Part 4:       Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                        Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured claims
                                                                                                                                   or exemptions.

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

        No
   0    Yes                                                                                                   Cash:



17.Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.

   1:1i No
   El   Yes                                                   Institution name:


                             17.1. Checking account:
                                                                           -Fayso

                             17.2. Checking account:

                             17.3. Savings account:

                             17.4. Savings account:           Onis Fargb                                                            $      11
                             17.5. Certificates of deposit:

                             17.6. Other financial account:

                             17.7. Other financial account:

                             17.8. Other financial account:

                             17.9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
   d mples: Bond funds, investment accounts with brokerage firms, money market accounts
   Ex
        No
   0    Yes                  Institution or issuer name:




19.Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an?cLC, partnership, and joint venture

   2    No                   Name of entity:                                                                  % of ownership:
   0 Yes. Give specific                                                                                        0%
        information about
                                                                                                               0%         %
        them                                                                                                                         $
                                                                                                               0%         %          $




 Official Form 'I 06A/B                                       Schedule A/B: Property                                                             page 5
             Case 19-54532-jwc                      Doc 1           Filed 03/22/19 Entered 03/22/19 11:31:17                     Desc
                                                                   Petition Page 26 of 66
Debtor 1       14anath 11-10-hea                      LestName
                                                                 ns                               Case number Of known)
                First Name     Middle Name




20.Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments ar,e those you cannot transfer to someone by signing or delivering them.



   LI Yes. Give specific       Issuer name:
      information about
      them




21.Retirement or pension accounts
   Ex mples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

   i    No
   El Yes. List each
      account separately.      Type of account:          Institution name:

                               401(k) or similar plan:

                               Pension plan:

                               IRA:

                               Retirement account:

                               Keogh:

                               Additional account:

                               Additional account:



22.Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   LM No
   LI Yes                                            Institution name or individual:
                                Electric:

                                Gas:

                                Heating oil:

                                Security deposit on rental unit:

                                Prepaid rent:

                                Telephone:

                                Water:

                                Rented furniture:

                                Other:



23.An      !ties (A contract for a periodic payment of money to you, either for life or for a number of years)

        No
   Li Yes                        Issuer name and description:




 Official Form 106A/B                                              Schedule AM: Property                                                page 6
                 Case 19-54532-jwc                 Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                                     Desc
                                                                Petition Page 27 of 66
  Debtor          Hann9th flief-hect 14119bis
                   First Name    Middle Name         Lest   e
                                                                                                     Case number (if known)




 24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     261J.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes                           Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c);




 25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

           No
           Yes. Give specific
           information about them....

i

    Ex
' 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
           mples: Internet domain names, websites, proceeds from royalties and licensing agreements
    d      No
     O Yes. Give specific
       information about them....


 27. Licenses, franchises, and other general intangibles
     Ex mples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

    IINo
     O Yes. Give specific
       information about them....


 Money or property owed to you?                                                                                                               Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.

 28. Ta     efunds owed to you
          No
    lj Yes. Give specific information
                                                                                                                      Federal:
            about them, including whether
            you already filed the returns                                                                             State:
            and the tax years.
                                                                                                                      Local:



 29.Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
    a     No
    lj Yes. Give specific information
                                                                                                                     Alimony:

                                                                                                                     Maintenance:

                                                                                                                     Support:

                                                                                                                     Divorce settlement:

                                                                                                                    Property settlement:

 30.Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
          No
    CI    Yes. Give specific information




  Official Form 106A/B                                          Schedule NB: Property                                                                   page 7
                   Case 19-54532-jwc                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:31:17                                                 Desc
                                                                      Petition Page 28 of 66
     Debtor 1        Harrah Prlettoi 1ogn
                      First Name    Middle Name           L   sme
                                                                                                             Case number (if known)




; 31. Interests in insurance policies
1     d mples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
      Ex

              No
           O Yes. Name the insurance company           Company name:                                            Beneficiary:                                Surrender or refund value:
                  of each policy and list its value...




    32. Any interest in property that is due you from someone who has died
l
        If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
        prperty because someone has died.
        21 No
        O Yes. Give specific information



    33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
             ,
         x mples: Accidents, employment disputes, insurance claims, or rights to sue

       E4     No
        O Yes. Describe each claim.
                                                                                                                                                            $

    34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
        toi set off claims
        Da No
        O Yes. Describe each claim.
                                                                                                                                                            $




    55.An
       i  financial assets you did not already list

              No
        O Yes. Give specific information



    36 Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here                                                                                                     4



    Part 5:        Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

    37. Do you own or have any legal or equitable interest in any business-related property?
       2!     No. Go to Part 6.
       CI     Yes. Go to line 38.

                                                                                                                                                       Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured claims
                                                                                                                                                       or exemptions.

; 38. Accounts receivable or commissions you already earned
       El No
       O Yes. Describe
                                                                                                                                                       1$
    39. Office equipment, furnishings, and supplies
        Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       •      No
       O Yes. Describe




    Official Form 106A/B                                             Schedule A/B: Property                                                                            page 8
                Case 19-54532-jwc                  Doc 1      Filed 03/22/19 Entered 03/22/19 11:31:17                                 Desc
                                                             Petition Page 29 of 66
   Debtor 1        t*Amali, PA-fro) 41xivis
                  First Name    Middle Name         Last a
                                                                                             Case number (if known)




; 40. Machinery,   fixtures, equipment, supplies you use in business, and tools of your trade

       LI No
       LI Yes. Describe



  41. Inventory
       CI No
       U Yes. Describe


  42. Interests in partnerships or joint ventures
       LI No
       U Yes. Describe          Name of entity:                                                                % of ownership:




  43. Customer lists, mailing lists, or other compilations
         No
      U Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                U No
                U Yes. Describe



  44. Any business-related property you did not already list
      LI No
      LI Yes. Give specific
         information




  45   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here                                                                                   4


  Part 6:       Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.


, 46. D    ou own or have any legal or equitable interest in any farm- or commercial fishing-related property?
          No. Go to Part 7.
       LI Yes. Go to line 47.
                                                                                                                                 Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured claims
                                                                                                                                 or exemptions.
 47. Farm  animals
       Examples: Livestock, poultry, farm-raised fish
       LI No
       LI Yes


                                                                                                                                   $



  Official Form 106A/B                                       Schedule A/B: Property                                                           page 9
               Case 19-54532-jwc                Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                           Desc
                                                             Petition Page 30 of 66

Debtor 1                                                                                 Case number ufkmwn)
                Fast Name     Middle Name       Last Name




48. Crops—either growing or harvested

   Li No
   O Yes. Give specific
     information

46. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
   U No
   LI Yes



50. Farm and fishing supplies, chemicals, and feed

   •   No
   LI Yes



   Any farm- and commercial fishing-related property you did not already list
   1:1 No
   LI Yes. Give specific
      information

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
    for Part 6. Write that number here                                                                                4




Part 7:        Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
   Ex mples:Season tickets, country club membership

       No
   U Yes. Give specific
     information.




54. Add the dollar value of all of your entries from Part 7. Write that number here                                   4




Part 8:        List the Totals of Each Part of this Form


55 Part 1: Total real estate, line 2


56. Part 2: Total vehicles, line 5

57 Part 3: Total personal and household items, line 15                   $     (11,
58. Part 4: Total financial assets, line 36                              $    11
59. Part 5: Total business-related property, line 45

60. Part 6: Total farm- and fishing-related property, line 52

6i. Part 7: Total other property not listed, line 54                   +$

62. Total personal property. Add lines 56 through 61.                                      Copy personal property total 4   +$


63. Total of all property on Schedule A/13. Add line 55 + line 62                                                           $ 2-1142

Official Form 106A/B                                        Schedule A/B: Property                                                      page 10
                   Case 19-54532-jwc                         Doc 1           Filed 03/22/19 Entered 03/22/19 11:31:17                                     Desc
                                                                            Petition Page 31 of 66


Fill in this information to identify your case:

 Debtor 1                                               ejte•PA-                   —6e3i)/6
                      rs N me                          d e Name                    Last Name
 Debtor 2
 (Spouse, if(filing) First Name                  Middle Name                       Last Name

 United States Bankruptcy Court for the:                          District of

 Case number
 Of known)                                                                                                                                              lj Check if this is an
                                                                                                                                                           amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).


1. Do any creditors have claims secured by your property?
      pplo. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


Part 1:          List All Secured Claims
                                                                                                         Column A                               Column B              Column C
64.List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                         Value of collateral   Unsecured
   for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the                      that supports this    portion
   As much as possible, list the claims in alphabetical order according to the creditor's name.          value of collateral.                   claim                 If any

                                                                                                                                I0) 1 000 .06        19 )000.00
2.1    Soikkost
      Creditors Name
                      fipara                                 Describe the property that secures the claim:                  $                    $


      ro box. qqi 811
      Number           Street
                             Toiotn \Ian's ih
                                                             As of the date you file, the claim is: Check all that apply.
                                                              O Contingent

      City              AL          State
                                            scoo
                                            ZIP Code
                                                             •      Unliquidated
                                                              O Disputed
  Who owes the debt? Check one.                              Nat re of lien. Check all that apply.
  liDebtor 1 only                                            Eir An agreement you made (such as mortgage or secured
  O Debtor 2 only                                                car loan)
  El    Debtor 1 and Debtor 2 only                           O Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another                   O Judgment lien from a lawsuit
                                                              O Other (including a right to offset)
  O Check if this claim relates to a
    community debt
  Date debt was incurred          Mit uri                    Last 4 digits of account          number   4 52,
       A-yreirrcan116                          M       nebescribe the property that secures the claim:
      cuorr65( 505s4i
                                                                 Duo/1 \00 trara
      Number           Street
                                                             Ayof the date you file, the claim is: Check all that apply.
                                                              la Contingent
      Oallos
      City                          S ate
                                             16
                                            ZIP Code
                                                                    Unliquidated
                                                              O Disputed


  7
      1 , owes the debt? Check one.                          Nature of lien. Check all that apply.
        Debtor 1 only                                         CI    An agreement you made (such as mortgage or secured
  O Debtor 2 only                                                   car loan)
  O Debtor 1 and Debtor 2 only                               ▪      Statutory lien (such as tax lien, mechanic's lien)
  O At least one of the debtors and another                   0 / Judgment lien from a lawsuit

        Check if this claim relates to a
                                                             ▪    Other (including a right to             tfuire.
                                                                                                offset)fitr
        community debt                  I      A\ kg
  Date debt was incurred            Pik      1/0 10          Last 4 digits of account number            3 5 I,
      Add the dollar value of you entries in Column A on this page. Write that number here:                                     14)Lp/46-
Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of
                   Case 19-54532-jwc                  Doc 1            Filed 03/22/19 Entered 03/22/19 11:31:17                                      Desc
                                                                      Petition Page 32 of 66

  Fill in this information to identify your case:

                               A                 /ir ,            •                          4V
  Debtor 1
                        Firs                     Middle Name                     Last Name

  Debtor 2
  (Spouse, If filing)   First Name               Middle Name                     Last Name


  United States Bankruptcy Court for the:                      District of
                                                                                                                                                    0   Check if this is an
  Case number
      (If known)                                                                                                                                        amended filing



 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
NB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

                   List All of Your PRIORITY Unsecured Claims

 1. DTany creditors have priority unsecured claims against you?
        CM No. Go to Part 2.
              Yes.
 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
        each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
        nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
        unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
        (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                     Total claim   Priority     Nonpriority
                                                                                                                                                   amount       amount
2.1
                                                                      Last 4 digits of account number
          Priority Creditor's Name

                                                                      When was the debt incurred?
          Number           Street

                                                                      As of the date you file, the claim is: Check all that apply.
                                                                      O Contingent
          City                           State    ZIP Code
                                                                      •      Unliquidated
          Who incurred the debt? Check one.
                                                                      •      Disputed
          O Debtor 1 only
          O Debtor 2 only                                             Type of PRIORITY unsecured claim:
          O Debtor 1 and Debtor 2 only                                O Domestic support obligations
          O At least one of the debtors and another
                                                                      O Taxes and certain other debts you owe the government
          O Check if this claim is for a community debt               O Claims for death or personal injury while you were
          Is the claim subject to offset?                               intoxicated
          CI No                                                       O Other. Specify
          •      Yes
2.2
                                                                      Last 4 digits of account number
          Priority Creditor's Name
                                                                      When was the debt incurred?
          Number           Street
                                                                      As of the date you file, the claim is: Check all that apply.
                                                                      CI Contingent
          City                           State    ZIP Code            O Unliquidated
          Who incurred the debt? Check one.                           O Disputed
          O Debtor 1 only
                                                                      Type of PRIORITY unsecured claim:
          O Debtor 2 only
                                                                      O Domestic support obligations
          O Debtor 1 and Debtor 2 only
                                                                      O Taxes and certain other debts you owe the government
          O At least one of the debtors and another
                                                                      O Claims for death or personal injury while you were
          O Check if this claim is for a community debt                 intoxicated
          Is the claim subject to offset?                             O Other. Specify
          1=1 No
          O Yes


 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                               page 1 of
                Case 19-54532-jwc                         Doc 1               Filed 03/22/19 Entered 03/22/19 11:31:17                                      Desc
                                                                    •        Petition Page 33 of 66
 Debtor 1           OM* ANNA
                    First Name           Middle Name
                                                           1,416irks7
                                                            Las         e
                                                                                                                Case number (if known)


 Part 2:          List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
               o. You have nothing to report in this part. Submit this form to the court with your other schedules.
      VeYes
 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
      included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
      claims fill out the Continuation Page of Part 2.

                                                                                                                                                                    Total claim
4.1         /Arm-up corn                                                                  Last 4 digits of account number9_ 0                 1 - L-19
                                                                                                                                                                $'
       Nonpilority Creditor's Name

      P0 &pi. SInCo                                                                       When was the debt incurred?
       Number             Street

        5eamte                                          Vv A                  I DS
       City                                               State             ZIP Code      As of the date you file, the claim is: Check all that apply.

                                                                                               Contingent
       Who incurred the debt? Check one.                                                  • Unliquidated
       IZDebtor 1 only                                                                    O Disputed
        O Debtor 2 only
        O Debtor 1 and Debtor 2 only                                                      Type of NONPRIORITY unsecured claim:
        0 At least one of the debtors and another                                         •    Student loans

        O Check if this claim is for a community debt                                     O Obligations arising out of a separation agreement or divorce
                                                                                            that you did not report as priority claims
       Is the claim subject to offset?                                                    O Debts to pension or profit-sharing plans, and other similar debts
        O No                                                                              cif Other. Specify          ect f         CA
        O Yes


El          en ilbY1 Ue
       Nonpriority Cr      or's Name
                                                   fj                                     Last 4 digits of account number
                                                                                          When was the debt incurred?
                                                                                                                                         (0     1               TVO         T T :757


        2O1 Domeroun
        Number            Street

            Wcint                                       &4                  3 03 -2 2 -
                                                                                          As of the date you file, the claim is: Check all that apply.
                                                                             ZIP Code
        City                                              State
                                                                                          l' Contingent
        Wyo incurred the debt? Check one.                                                 •    Unliquidated
                                                                                          O Disputed
        31 Debtor 1 only
        O Debtor 2 only
                                                                                          Ty     of NONPRIORITY unsecured claim:
        O Debtor 1 and Debtor 2 only
        O At least one of the debtors and another                                              Student loans
                                                                                          O Obligations arising out of a separation agreement or divorce
        O Check if this claim is for a community debt                                       that you did not report as priority claims
        Is the claim subject to offset?                                                   O Debts to pension or profit-sharing plans, and other similar debts
                                                                                          O    Other. Specify
        LI No
            I Yes

                  mi'viftiJ Cr                                                                                                                 62 5
4.3
                                                                                          Last 4 digits of account number         4      U_                         $1010,11
            onpriority Creditor's Name
                                                                                          When was the debt incurred?             AIM ' ni?
      P o 6t»( 2054 I
        Nu ber            Street

                                                                            3()W          As of the date you file, the claim is: Check all that apply.
        City                                              State              ZIP Code
                                                                                               Contingent
        Wyo incurred the debt? Check one.
                                                                                          •    Unliquidated
        Ul     Debtor 1 only
                                                                                          O Disputed
        O Debtor 2 only
        O Debtor 1 and Debtor 2 only                                                      Type of NONPRIORITY unsecured claim:
        0 At least one of the debtors and another
                                                                                          O Student loans
        O Check if this claim is for a community debt                                     O Obligations arising out of a separation agreement or divorce
                                                                                              that you did not report as priority claims
        Is the claim subject to offset?
                                                                                          5 / Debts to pension,u profit-sharing        s, and other similar debts
        •      No
                                                                                               Other. Specify    r irsonzi plpn0CIA
        O Yes



Official Form 106E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                                      page (2 of   7
                Case 19-54532-jwc                   Doc 1      Filed 03/22/19 Entered 03/22/19 11:31:17                                    Desc
                                                              Petition Page 34 of 66
  Debtor 1                                                                                        Case number (if known)


                 Your NONPRIORITY Unsecured Claims — Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.




          Ni ThAl SOM.                      GreGa uurl)                         Last 4 digits of account number        5 5 OLO
       Nonpriority Creditors Name

       ( 0 read/AT-et P) Ne                                                     When was the debt incurred?                mat zbi s
       Number           Street
                                                                                As of the date you file, the claim is: Check all that apply.
       Pril.Mtn           SA                                 36309
       City                                        State      ZIP Code              Contingent
                                                                                O Unliquidated
       wpo incurred the debt? Check one.                                        CI Disputed
              Debtor 1 only
       O Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only
                                                                                O Student loans
       D At least one of the debtors and another
                                                                                O Obligations arising out of a separation agreement or divorce that
                                                                                   you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                0/Debts to pension oriprofiAsp,ering plans, and other similar debts
       Is the claim subject to offset?                                          WI Other. Specify         I Dm!
       O No
       O Yes




          S r-evniruiSf                 Cask                                    Last 4 digits of account number             /   S   4
       Nonpriodty Creditor's Name

                 EN
                                                                                When was the debt incurred?          Jan '1019
       NUNIber          Street

          1IA1 S                            Pia             51521               As of the date you file, the claim is: Check all that apply.
       City                                        State     ZIP Code           LI Contingent
                                                                                O Unliquidated
       lAiho incurred the debt? Check one.
                                                                                O Disputed
       NI Debtor 1 only
       O Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only
                                                                                O Student loans
       O At least one of the debtors and another
                                                                                O Obligations arising out of a separation agreement or divorce that
       O Check if this claim is for a community debt                              you did not report as priority claims
                                                                                   Debts to pensiorw68    fi sharing„plpn, and other similar debts
       Is the claim subject to offset?                                          2 Other. Specify      r        onow loam
       O No
       O Yes


                                                                                                                                                         051.1
        Spot Loan c o IJ vei Chtip Minuet/I                                     Last 4 digits of account number
       Nonpnority Creditor's Name

       PO 13mt -VW                                                              When was the debt incurred?


      "gictaPet
      City
                                    ,              State
                                                            5n1tp
                                                             ZIP Code
                                                                                d
                                                                                As of the date you file, the claim is: Check all that apply.

                                                                                    Contingent
                                                                                O Unliquidated
      Wilo incurred the debt? Check one.
                                                                                O Disputed
      g       Debtor 1 only
       O Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only
                                                                                O Student loans
       O At least one of the debtors and another
                                                                                O Obligations arising out of a separation agreement or divorce that
       O Check if this claim is for a community debt                               you did not report as priority claims
                                                                                0/ Debts to pension nprofit-sharinApansi and other similar debts
      Is the claim subject to offset?                                              Other. Specify      rerSenK.,           t,
      O No
      O Yes




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              page s   ofl
                    Case 19-54532-jwc                      Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                                          Desc
                                                                        Petition Page 35 of 66

 Debtor 1                 kw& hitzt 1-433 \ns
                          First Name   Middle Name          Last N m
                                                                                                               Case number Of known)


                                                                                                                            Column A               Column B              Column C
                    Additional Page
                                                                                                                            Amount of claim        Value of collateral   Unsecured
                    After listing any entries on this page, number them beginning with 2.3, followed                                               that SuPlkoft$ this   portion
                                                                                                                            Do not deduct the
                    by 2.4, and so forth.                                                                                   value of collateral.   claim                 If any

14       / frairis Runt/x-6                                 Describe the property that secures the claim:                   $ 5s9 0 0 $
         (1,1ir'6ar2e)?It:eetL\ OWS                             StC1io)10u1
         CAJZ*Vbfl‘60 141AY0 SW                             Asi of the date you file, the claim is: Check all that apply.

         Nict,mthy)
         City
                       OA-      5blebti
                         State ZIP Code
                                                            I'Vr Contingent
                                                            O Unliquidated
                                                            D    Disputed
     1/2o owes the debt? Check one.                              ire of lien. Check all that apply.
     .
             Debtor 1 only
     O Debtor 2 only
                                                            d An agreement you made (such as mortgage or secured
                                                              car loan)
     O Debtor 1 and Debtor 2 only                           O Statutory lien (such as tax lien, mechanic's lien)
     O At least one of the debtors and another              O Judgment lien from a lawsuit
                                                            O Other (including a right to offset)
     O Check if this claim relates to a
       community debt

     Date debt was incurred                     f lAn       Last 4 digits of account number


                                                            Describe the property that secures the claim:                   $ 31 01/111 $
                itors N
         06
         Number                                                 003etojonwat Yinol
                                                            As of the date you file, the claim is:NC-Zeck all that apply.
                                                            O Contingent
         SO- 141/6,) UT S441                                •    Unliquidated
         City                          State    ZIP Code    O Disputed
         ho owes the debt? Check one.
                                                            Nfure of lien. Check all that apply.
             Debtor 1 only
                                                           IN An agreement you made (such as mortgage or secured
     O Debtor 2 only                                          car loan)
     O Debtor 1 and Debtor 2 only                          O Statutory lien (such as tax lien, mechanic's lien)
     O At least one of the debtors and another              O Judgment lien from a lawsuit
                                                            O Other (including a right to offset)
     O Check if this claim relates to a
       community debt

     Date debt was incurred            Out WI'              Last 4 digits of account number           6 s        6
                                                            Describe the property that secures the claim:
         Creditor's Name

         Number             Street

                                                            As of the date you file, the claim is: Check all that apply.
                                                            O Contingent
         City                          State    ZIP Code    •    Unliquidated
                                                            O Disputed
     Who owes the debt? Check one.                          Nature of lien. Check all that apply.
     O Debtor 1 only                                        O An agreement you made (such as mortgage or secured
     O Debtor 2 only                                          car loan)
     1:1 Debtor 1 and Debtor 2 only                         O Statutory lien (such as tax lien, mechanic's lien)
     O At least one of the debtors and another                   Judgment lien from a lawsuit
                                                            O Other (including a right to offset)
     O Check if this claim relates to a
       community debt
     Date debt was incurred                                 Last 4 digits of account number

                 Add the dollar value of your entries in Column A on this page. Write that number here:

                  If this is the last page of your form, add the dollar value totals from all pages.
                _ Write that number here.

 Official Form 106D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page     gof
               Case 19-54532-jwc                        Doc 1           Filed 03/22/19 Entered 03/22/19 11:31:17                                   Desc
                                                                       Petition Page 36 of 66
 Debtor 1        1-louirah
                  First Name        Middle Name
                                                               iii667Y6
                                                          Last Name
                                                                                                         Case number (if known)
          "3

                Your NONPRIORITY Unsecured Claims — Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                       Total claim



•              61)
      Nonpriority Creditors Name
                                S'e       4                                          Last 4 digits Of account number

                                                                                     When was the debt incurred?              Al)
                                                                                                                                  4 4   (j 0
                                                                                                                                        2-012
      Number           Street
                                                                                            the date you file, the claim is: Check all that apply.
      Oar
      City
                  Y   6\99                        PA   State
                                                                      111DO
                                                                      ZIP Code
                                                                                     As

                                                                                          Contingent
                                                                                     •    Unliquidated
      Ilto incurred the debt? Check one.                                             O Disputed
      t      Debtor 1 only
      O Debtor 2 only                                                                Tyie of NONPRIORITY unsecured Claim:
      O Debtor 1 and Debtor 2 only                                                   u    Student loans
      0      At least one of the debtors and another
                                                                                     O Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                     CI Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                O Other. Specify
      •  No
      CI Yes




          Val po Codst                                                               Last 4 digits of account number                ti 5 Z.                   $ 31D
      Nonpriori y Creditor's Name

      Po 6N -112(n                                                                   When was the debt incurred?            Mr:km
      Number             t
                                                                      147-72         Asi of the date you file, the claim is: Check all that apply.
      CAIN(                                             Ci                       ,
      City                                             State          ZIP Code       id Contingent
                                                                                     •    Unliquidated
             o incurred the debt? Check one.
      7      Debtor 1 only
      O Debtor 2 only
                                                                                     O Disputed

                                                                                     Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only
                                                                                     O Student loans
      0 At least one of the debtors and another                                      CI   Obligations arising out of a separation agreement or divorce that
                                                                                          you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                          Debts to pension,ouroft-aharingW other similar debts
      Is the claim subject to offset?                                                M Other. Specify        UFe.djit
      U No
      O Yes



                                                                                     Last 4 digits of account number
      Nonpnonty Creditors Name
                                                                                     When was the debt incurred?

      Number           Street
                                                                                     As of the date you file, the claim is: Check all that apply.

      City                                             State          ZIP Code       U    Contingent
                                                                                     •    Unliquidated
      Who incurred the debt? Check one.                                              CI   Disputed
      CI Debtor 1 only
      O Debtor 2 only                                                                Type of NONPRIORITY unsecured claim:
      O Debtor 1 and Debtor 2 only
                                                                                     O Student loans
      0      At least one of the debtors and another                                 O Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
      O Check if this claim is for a community debt
                                                                                     O Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                O Other. Specify
      U No
      O Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                  page5 of'?
             Case 19-54532-jwc                     Doc 1              Filed 03/22/19 Entered 03/22/19 11:31:17                                    Desc
                                                                     Petition Page 37 of 66
Debtor 1                       nth Atei-Vilot                        ins                                Case number (if known)
                  First Name      Middle Name           Last Name


             List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
   example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
   2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
   additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.


     N
      oliotrns ovad                                                             On which entry in Part 1 or Part 2 did you list the original creditor?


      190 160( 11690                                                            Line 2  +41.e0f   (Check one): 0 1 Part 1: Creditors with Priority Unsecured Claims
      Number            Street                                                                                  FrEr Part 2: Creditors with Nonpriority Unsecured Claims

                                                                                Last 4 digits of account number (7)                 1 1
      Rook, 1-1111                              Sc
                                                State
                                                                ET13(
                                                                    ZIP Code
      City

                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name
             ,5
                                  ixee           NE         .*35x)              Line4.5 of        (Check one): Zi Part 1: Creditors with Priority Unsecured Claims
                                                                                                               ,
      Number            Street                                                                                 I Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims

      Atlanta
      City                                      State
                                                                    3o-3O
                                                                    ZIP Code
                                                                                Last 4 digits of account number          4 to
                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                Line         of (Check one): Ii Part 1: Creditors with Priority Unsecured Claims
      Number            Street                                                                                  •       Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims

                                                                                Last 4 digits of account number
      City                                      State               ZIP Code.

                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                Line         of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number            Street                                                                                  U Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims

                                                                                Last 4 digits of account number —             —    —   —
      City                                      State               ZIP Code


                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                Line         of (Check one): 0          Part 1: Creditors with Priority Unsecured Claims
      Number            Street                                                                                  O Part 2: Creditors with Nonpriority Unsecured
                                                                                Claims

                                                                                Last 4 digits of account number
      City                                      State               ZIP Code

                                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                Line          of (Check one): 0         Part 1: Creditors with Priority Unsecured Claims
      Number            Street                                                                                          Part 2: Creditors with Nonpriority Unsecured
                                                                                 Claims

                                                                                Last 4 digits of account number
      City                                      State               ZIP Code


                                                                                 On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                 Line         of (Check one):       0   Part 1: Creditors with Priority Unsecured Claims
      Number            Street
                                                                                                                    O Part 2: Creditors with Nonpriority Unsecured
                                                                                 Claims


                                                State               ZIP Code
                                                                                 Last 4 digits of account number —            —    —    —
      City




Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                    page — of
                                                                                                                                                                           7
           Case 19-54532-jwc                    Doc 1            Filed 03/22/19 Entered 03/22/19 11:31:17                  Desc
                                                                Petition Page 38 of 66
Debtor 1          thirQ Ata                           t-41,1,j ins                           Case number (if known)
               First Name     Middle Name         Last Nariti



Part 4:    Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                6a. Domestic support obligations                                6a.
Total claims
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                  6b.

                6c. Claims for death or personal injury while you were
                    intoxicated                                                 6c.

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                     6d. + $



                6e. Total. Add lines 6a through 6d.                             6e.




                                                                                       Total claim

                6f. Student loans
Total claims                                                                            $ 1)5
                                                                                6f.
from Part 2
                6g. Obligations arising out of a separation agreement
                      or divorce that you did not report as priority
                      claims                                                    6g.     $
                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                               6h.

                6i. Other. Add all other nonpriority unsecured claims.
                      Write that amount here.                                   61    + $       ‘   236.L9-2-
                6j. Total. Add lines 6i through 6i.                             6j.




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                               page   /of   q
              Case 19-54532-jwc                 Doc 1         Filed 03/22/19 Entered 03/22/19 11:31:17                                 Desc
                                                             Petition Page 39 of 66


Debtor 1                                                                                        Case number (if known)
                First Name     Middle Name       Last
                                                     ,


  Part 2:       List Others to Be Notified for a Debt That You Already Listed

  Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
  agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not hav4 additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                           On which line in Part 1 did you enter the creditor?

      Name                                                                                 Last 4 digits of account number


      Number         Street




      City                                          State          ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

      Name                                                                                 Last 4 digits of account number


      Number          Street




      City                                           State         ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

       Name                                                                                Last 4 digits of account number


       Number         Street




       City                                          State         ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

       Name                                                                                Last 4 digits of account number


       Number         Street




       City                                          State         ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

       Name                                                                                Last 4 digits of account number


       Number         Street




       City                                          State         ZIP Code

                                                                                           On which line in Part 1 did you enter the creditor?

       Name                                                                                Last 4 digits of account number


       Number         Street




       City                                          State          ZIP Code



Official Form 106D                           Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                             page       of
                 Case 19-54532-jwc                    Doc 1    Filed 03/22/19 Entered 03/22/19 11:31:17                                       Desc
                                                              Petition Page 40 of 66
  Debtor 1                                                                                            Case number     known)



                   Your PRIORITY Unsecured Claims — Continuation Page

  After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                       Total claim   Priority   Nonpriority
                                                                                                                                             amount     amount


                                                               Last 4 digits of account number
          Priority Creditors Name

                                                               When was the debt incurred?
          Number         Street

                                                               As of the date you file, the claim is: Check all that apply.

                                                               O Contingent
          City                           State   ZIP Code      •   Unliquidated
                                                               O Disputed
          Who incurred the debt? Check one.
          O Debtor 1 only                                      Type of PRIORITY unsecured claim:
          O Debtor 2 only
                                                               •   Domestic support obligations
          O Debtor 1 and Debtor 2 only
                                                               O Taxes and certain other debts you owe the government
          0 At least one of the debtors and another            O Claims for death or personal injury while you were
          LI Check if this claim is for a community debt         intoxicated
                                                               O Other. Specify
          Is the claim subject to offset?
          U No
          O Yes


                                                              Last 4 digits of account number
       Priority Creditor's Name

                                                              When was the debt incurred?
       Number            Street

                                                              As of the date you file, the claim is: Check all that apply.

                                                               O Contingent
       City                              State   ZIP Code     •  Unliquidated
                                                               O Disputed
       Who incurred the debt? Check one.
       O Debtor 1 only                                        Type of PRIORITY unsecured claim:
       CI Debtor 2 only                                       O Domestic support obligations
       O Debtor 1 and Debtor 2 only
                                                              O Taxes and certain other debts you owe the government
       0 At least one of the debtors and another              O Claims for death or personal injury while you were
       O Check if this claim is for a community debt            intoxicated
                                                              O Other. Specify
      Is the claim subject to offset?
       LI No
       O Yes


                                                              Last 4 digits of account number
      Priority Creditor's Name

                                                              When was the debt incurred?
      Number             Street

                                                              As of the date you file, the claim is: Check all that apply.

                                                              O Contingent
      City                             State     ZIP Code     • Unliquidated
                                                              O Disputed
      Who incurred the debt? Check one.
       O Debtor 1 only                                        Type of PRIORITY unsecured claim:
      O Debtor 2 only
                                                              O Domestic support obligations
      O Debtor 1 and Debtor 2 only
                                                              O Taxes and certain other debts you owe the government
      O At least one of the debtors and another
                                                              O Claims for death or personal injury while you were
      O Check if this claim is for a community debt             intoxicated
                                                              O Other. Specify
      Is the claim subject to offset?
      •       No
      O Yes


Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                page_ of
                Case 19-54532-jwc                        Doc 1            Filed 03/22/19 Entered 03/22/19 11:31:17                           Desc
                                                                         Petition Page 41 of 66


 Fill in this information to identify your case:


 Debtor             RpertninaJi,
                      First Name                    Middle Name
                                                                                        6,6;1)15
                                                                                    Last Name

 Debtor?
 (Spouse If filing)   First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:                          District of

 Case number
  (If known)                                                                                                                                U Check if this is an
                                                                                                                                              amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
                1o. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      21      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AVS: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



      Person or company with whom you have the contract or lease                                   State what the contract or lease is for



2.11 &Y               sfav kpeffte s                                                                Alaftmeni Renta
      Name
       3411              NI Dab                     rk WO
      Number             Street
       AttiVila                             &A
                                            State
                                                  30346
                                                  ZIP Code
      City

2.2
           r ph-V
          art
               weft fkacintae, StiL
      N



      Number

       ity
             omsq t      State
                                5inol
                               ZIP Code
2.3
              me
                   exi can fi(Si ft ow/kJ
          o        151)\"          662   5S 4-7
      Number
                                          "D    I           /p53
      City                                     State      ZIP Code
2.4    fax            ra Q116
                         .
                                         f wfn               jr_C

      1D-5 --.        VR-terall5 n i tkr\ r OV                                      141A)ij
      N umber  Street

                                               State
                                                         3batp
                                                         _ ZIP Code
                                                                _
          _

2.51 P NR,SSve-
      Nar
                       Vast
          ber r)Diet
      r m()          I5 I I 1)
      zkit Latt(A:113 State                               ZI Xi        \ 4-     I
Official Form 106G                                     Schedule G: Executory Contracts and Unexpired Leases                                       page 1 of
               Case 19-54532-jwc                       Doc 1          Filed 03/22/19 Entered 03/22/19 11:31:17                   Desc
                                                                     Petition Page 42 of 66


 Debtor *I                                                                                      Case number of known)
                 First Name    Middle Name               Last Name




                 Additional Page if You Have More Contracts or Leases

        Person or company with whom you have the contract or lease                           What the contract or lease is for


  22

        Name


        Number        Street


        City                                 State      ZIP Code

  2._

        Name


        Number        Street


        City                                 State      ZIP Code

  2._

        Name


        Number        Street


        City                                 State      ZIP Code


  2._

        Name


        Number        Street


        City                                 State      ZIP Code

  2._

        Name


        Number        Street


        City                                 State      ZIP Code

  2._

        Name


        Number        Street


        City                                 State      ZIP Code

  2._

        Name


        Number        Street


        City                                 State      ZIP Code

  2._

        Name


        Number        Street


        City                                 State      ZIP Code



Official Form 106G                                   Schedule G: Executory Contracts and Unexpired Leases                          page   of
              Case 19-54532-jwc                  Doc 1            Filed 03/22/19 Entered 03/22/19 11:31:17                               Desc
                                                                 Petition Page 43 of 66



 Fill in this information to identify your case:


 Debtor 1
                       First Name           Middle Name                  Last Name


 Debtor 2
 (Spouse, if filing)   First Name           Middle Name                  Last Name


 United States Bankruptcy Court for the:                  District of

 Case number                                                                                           Check if this is:
 (If known)
                                                                                                          An amended filing
                                                                                                          A supplement showing postpetition chapter 13
                                                                                                          income as of the following date:

Official Form 1061                                                                                        MM / DD / YYYY

Schedule I: Your Income                                                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


                       Describe Employment


1. Fill in your employment
   information.                                                                Debtor 1                                Debtor 2 or non-filing spouse

       If you have more than one job,
       attach a separate page with
       information about additional
                                           Employment status                dEmployed                                       Employed
       employers.                                                           U Not employed                             U    Not employed

       Include part-time, seasonal, or
       self-employed work.
       Occupation may include student
                                           Occupation                       Go-Dryly ficpelnenct Fte
       or homemaker, if it applies.
                                           Employer's name                  61,6 la. um
                                           Employer's address                  \ 1-rtisuncic Dr .
                                                                            Number   Street                                     Street




                                                                           A-City1-1GUI0 GA    3b31.P
                                                                                         State ZIP Code              City                  State ZIP Code

                                           How long employed there?



  Part 2:              Give Details About Monthly Income

       Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
       spouse unless you are separated.
       If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
       below. If you need more space, attach a separate sheet to this form.

                                                                                                   For Debtor 1       For Debtor 2 or
                                                                                                                      non-filing spouse

  2.    List monthly gross wages, salary, and commissions (before all payroll
        deductions). If not paid monthly, calculate what the monthly wage would be.           2.   $      (.2

  3. Estimate and list monthly overtime pay.                                                  3. +$


  4. Calculate gross income. Add line 2 + line 3.                                             4.




Official Form 1061                                                      Schedule I: Your Income                                                  page 1
            Case 19-54532-jwc                   Doc 1     Filed 03/22/19 Entered 03/22/19 11:31:17                                     Desc
                                                         Petition Page 44 of 66


Debtor 1               nnah Raw t-h6
                First Name   Middle Name         Last
                                                                                             Case number (irknown)



                                                                                            For Debtor 1             For Debtor 2 or
                                                                                                                     non-filing spouse
     Copy line 4 here                                                            4 4.
5.   List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                              5a.
      5b. Mandatory contributions for retirement plans                               5b.
      5c. Voluntary contributions for retirement plans                               5c.
      5d. Required repayments of retirement fund loans                               5d.
      5e. Insurance                                                                  5e.
      5f. Domestic support obligations                                               5f.

      5g. Union dues                                                                 5g.
      5h. Other deductions. Specify:       eR    IWAtOn                              5h.

 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.      6.

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.              7.


 9. List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
          Attach a statement for each property and business showing gross
          receipts, ordinary and necessary business expenses, and the total
          monthly net income.                                                        8a.
      8b.Interest and dividends                                                      8b.
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
          Include alimony, spousal support, child support, maintenance, divorce
          settlement, and property settlement.                                  8c.
      8d. Unemployment compensation                                                  8d.
      8e.Social Security                                                             8e.
      8f. Other government assistance that you regularly receive
          Include cash assistance and the value (if known) of any non-cash assistance
          that you receive, such as food stamps (benefits under the Supplemental
          Nutrition Assistance Program) or housing subsidies.
          Specify:

      8g.Pension or retirement income                                                8g.

      8h. Other monthly income. Specify:                                             8h. + $

 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.            9.

10.Calculate monthly income. Add line 7 + line 9.
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.        10.
                                                                                            $11.3103                         O                $ '1134-1-12
11.State all other regular contributions to the expenses that you list in Schedule J
   Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
   friends or relatives.
     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
     Specify:                                                                                                                          11.    $

12.Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
   Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                  12.
                                                                                                                                             Combined
                                                                                                                                             monthly income
 is. D you expect an increase or decrease within the year after you file this form?
       No.
     U Yes. Explain:


Official Form 1061                                             Schedule I: Your Income                                                            page 2
                   Case 19-54532-jwc                 Doc 1            Filed 03/22/19 Entered 03/22/19 11:31:17                                   Desc
                                                                     Petition Page 45 of 66



      Fill in this information to identify your case:

      Debtor 1             all 'la Gth                                            G\     n3
                          First Name             Middle Name                 Last isto
                                                                                    I                        Check if this is:
      Debtor 2                                                                                               0   An amended filing
      (Spouse, if filing) First Name             Middle Name                 Last Name
                                                                                                                 A supplement showing postpetition chapter 13
      United States Bankruptcy Court for the:                  District of                                       expenses as of the following date:
      Case number                                                                                                MM / DD/ YYYY
      (If known)



 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                   12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

  Part 1:               Describe Your Household

1. Is
   1         is a joint case?

            No. Go to line 2.
       0    Yes. Does Debtor 2 live in a separate household?

                    El No
                    0 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                         No                                    Dependent's relationship to              Dependent's     Does dependent live
       Do not list Debtor 1 and                 0   Yes. Fill out this information for    Debtor 1 or Debtor 2                     age             with you?
       Debtor 2.                                    each dependent
                                                                                                                                                   O No
       Do not state the dependents'
       names.                                                                                                                                      O Yes
                                                                                                                                                     No
                                                                                                                                                   O Yes
                                                                                                                                                   CINo
                                                                                                                                                   O Yes
                                                                                                                                                   O No
                                                                                                                                                   O Yes
                                                                                                                                                   O No
                                                                                                                                                   O Yes

 3.    Do your expenses include
                                                U No
       expenses of people other than
       yourself and your dependents?            1:1 Yes

 Part 2:            Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule Your Income (Official Form 1061.)                                                   Your expenses

  4 The rental or home ownership expenses for your residence. Include first mortgage payments and
    any rent for the ground or lot.                                                                                          4.      $      766,00
         If not included in line 4:
         4a. Real estate taxes                                                                                               4a.     $
         4b. Property, homeowner's, or renter's insurance                                                                    4b.     $
         4c. Home maintenance, repair, and upkeep expenses                                                                   4c.     $
         4d. Homeowner's association or condominium dues                                                                     4d.     $

Official Form 106J                                                     Schedule J: Your Expenses                                                         page 1
            Case 19-54532-jwc                  Doc 1        Filed 03/22/19 Entered 03/22/19 11:31:17                                 Desc
                                                           Petition Page 46 of 66



 Debtor 1        tlan             WW1_                      ir1S1                        Case number (ifknown)
                 First Name
                       Nam     Middle Name
                                        m        Last Na




                                                                                                                        Your expenses


 5. Additional mortgage payments for your residence, such as home equity loans                                   5.

 6. Utilities:
      6a. Electricity, heat, natural gas                                                                         6a.    $   13 6
      6b. Water, sewer, garbage collection                                                                       6b.    $

      6c. Telephone, cell phone, Internet, satellite, and cable services                                         6c.    $   1 36
      6d. Other. Specify:                                                                                        6d.    $

 7. Food and housekeeping supplies                                                                               7.     $    I 16

 8. Childcare and children's education costs                                                                     8.     $    N /A
 9. Clothing, laundry, and dry cleaning                                                                          9.     $   ri i A
10. Personal care products and services                                                                          10.    $   11 1 0
11. Medical and dental expenses                                                                                  11.    $    1\i/A
12. Transportation. Include gas, maintenance, bus or train fare.
    Do not include car payments.                                                                                 12.
                                                                                                                        $   1 40
13. Entertainment, clubs, recreation, newspapers, magazines, and books                                           13.    $    1/ b

14. Charitable contributions and religious donations                                                             14.    $      0
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                        15a.   $

      15b. Health insurance                                                                                      15b.   $

      15c. Vehicle insurance                                                                                     15c.   $
      15d. Other insurance. Specify:                                                                             15d.   $


16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                   16.

17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                            17a.   $

      17b. Car payments for Vehicle 2                                                                            17b.   $

      17c. Other. Specify:                                                                                       17c.   $

      17d. Other. Specify:                                                                                       17d.   $

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                             18.   $

19. Other payments you make to support others who do not live with you.
      Specify:                                                                                                    19.   $

20. Other real property expenses not included in lines 4 or 5,of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                           20a.

      20b. Real estate taxes                                                                                     20b.

      20c. Property, homeowner's, or renter's insurance                                                          20c.

      20d. Maintenance, repair, and upkeep expenses                                                              20d.

      20e. Homeowner's association or condominium dues                                                           20e.



Official Form 106J                                         Schedule J: Your Expenses                                                        page 2
             Case 19-54532-jwc                  Doc 1      Filed 03/22/19 Entered 03/22/19 11:31:17                                     Desc
                                                          Petition Page 47 of 66


 Debtor 1       Nuira10 RONA OAT OS
                First Name      Middle Name
                                                                                            Case number (if known)




21. Other. Specify:                                                                                                  21.   +$


22. Calculate your monthly expenses.

     22a. Add lines 4 through 21.                                                                                22a.

     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.

     22c. Add line 22a and 22b. The result is your monthly expenses.                                            22c.



 23. Calculate your monthly net income.
   23a.     Copy line 12 (your combined monthly income) from Schedule I.                                         23a.
                                                                                                                                fl 11)24 1     :10
    23b.    Copy your monthly expenses from line 22c above.                                                      23b.      _s      61        D
   23c.     Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                               23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       No.
    a Yes.        Explain here:
                                    p"(1 tO YY1DVZ 11) (A ItS5 Nti)S1 \J.2, hpyyu yytal
                             vin o-16 1-y\e, mot of -Me \pr,




Official Form 106J                                       Schedule J: Your Expenses                                                             page 3
                 Case 19-54532-jwc                      Doc 1           Filed 03/22/19 Entered 03/22/19 11:31:17                             Desc
                                                                       Petition Page 48 of 66


Fill in this information to identify your case:
                                    lw
Debtor 1                 V1Y11                                               Last Name
                   First Name                  Middle Name

Debtor 2
(Spouse, if filing) First Name                 Middle Name                   Last Name
                                                                                                                                 ii


United States Bankruptcy Court for the:                      District of
Case number
                                                                                                                                               IJ   Check if this is an
 (If known)                                                                                                                                         amended filing




  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                               12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
  MI creditors have claims secured by your property, or
  • you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

     Part 1:         List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

           Identify the creditor and the property that is collateral                     What do you intend to do with the property that   Did you claim the property
                                                                                         secures a debt?                                   as exempt on Schedule C?

          Creditor's                                                                     IP/Surrender the property.                        El' No
          name:      -5 b Valnk CASt 16\iptafi                       rOd
                                                                      . ri
                                                                                         0 Retain the property and redeem it.              0 Yes
          Description of
          property
                                                                                         0 Retain the property and enter into a
          securing debt:                                                                    Reaffirmation Agreement.
                                                                                         0 Retain the property and [explain]:

          Tbibt \W1 \i;
          Creditor's poryt y can fivq                    .        non ct                 0 Surrender the property.                            No
          name:
                                                                                         pitetain the property and redeem it.              El Yes
          Description of
                                                                                            Retain the property and enter into a
          property
          securihg debt:                                                                    Reaffirmation Agreement.
                                                                                         LI Retain the property and [explain]:
          Ma) and v)eol froura
          Creditor's fax           yytx   ,s                                             El Surrender the property.                        laj No
                                                                                         CI Retain the property and redeem it.             0 Yes
          Description of
                                                                                         a "Retain the property and enter into a
          property
          securing debt:                                                                    Reaffirmation Agreement.
                                                                                         0 Retain the property and [explain]:
              CM                 5-tat mniod
          Creditor's                                                                     El Surrender the property.                            No
          name:            PY-DyieS51\te, IX%)                                           El Retain the property and redeem it.             0 Yes
          Description of
                                                                                         U "Retain the property and enter into a
          property
                                                                                            Reaffirmation Agreement.
          securing debt:         ..en)61Oj.cxyu,n-i- y 1
                                                                                         LI Retain the property and [explain]:


   Official Form 108                             Statement of Intention for Individuals Filing Under Chapter 7                                       page 1
             Case 19-54532-jwc                        Doc 1           Filed 03/22/19 Entered 03/22/19 11:31:17                                  Desc
                                                                     Petition Page 49 of 66


Debtor 1
               First Name
                                         Ribkv, 141331ins
                                   Middle Name            Last Nam
                                                                                                      Case number   (If known)




  Part 2:      List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                                              Will the lease be assumed?

      Lessor's name:                                                                                                             CI No
                                          rst    Cotir)               1iflCLfl CcL                                               all Yes
      Description of leased
      property:
                                tvut covvcAn
      Lessor's name:
                            S19r r*                                                                                              0 No
                                                                                                                                 N i l/es
      Description of leased
      property:
                    CPI 1 vliipus
      Lessors name:   Fa YYLW'S fuYntiiirt                                                                                       U /No

      Description of leased                                                                                                      aYes
      property: r                    .
                            n                     Csec/tiorfii I
      Lessor's name: „ 1                                                                                                         0 No
                            141) yiS S1'            vt       L-to)si ill                                                         liiii Yes
      Description of leased
      property:
                tr*Tx4,Q4(11-
      Lessor's name:                                                                                                             U No
                                                                                                                                 ▪     Yes
      Description of leased
      property:


      Lessor's name:                                                                                                                   No
                                                                                                                                 0 Yes
      Description of leased
      property:


       Lessor's name:                                                                                                            ▪ No
                                                                                                                                 0 Yes
      Description of leased
      property:




  Part 3:       Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.


                                    1
      Signat                                                               Signature of Debtor 2

      Date                                                                 Date
             MM/ DD         YYYY                                                  MM/   DD /   YYYY




Official Form 108                                    Statement of Intention for Individuals Filing Under Chapter 7                                   page 2
             Case 19-54532-jwc                  Doc 1            Filed 03/22/19 Entered 03/22/19 11:31:17                             Desc
                                                                Petition Page 50 of 66



 Fill in this information to identify your case:

 Debtor
                      First Name           Middle Name                 Last Name


 Debtor 2        '
 (Spouse, if fling)   First Name           Middle Name                 Last Name



 United States Bankruptcy Court for the:                 District of

 Case number                                                                                                                          1:1 Check if this is an
                      (If known)                                                                                                          amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Part 1:        Summarize Your Assets


                                                                                                                                 Your assets
                                                                                                                                 Value of what you own

1. Schedule NB: Property (Official Form 106A/B)
                                                                                                                                      $
   la. Copy line 55, Total real estate, from Schedule NB


    lb. Copy line 62, Total personal property, from Schedule A/B


    1c. Copy line 63, Total of all property on Schedule AVB



Part 2:        Summarize Your Liabilities



                                                                                                                                  Your liabilities
                                                                                                                                  Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D
                                                                                                                                          19,Doo .6?)
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
    3a.Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

    3b.Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F                              . $1-1 t i cal .53
                                                                                                                                  4



                                                                                                        Your total liabilities        $GD,AAtt.53

                Summarize Your Income and Expenses


4. Schedule!: Your Income (Official Form 1061)
     Copy your combined monthly income from line 12 of Schedule I

 5. Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J




Official Form 106Sum                       Summary of Your Assets and Liabilities and Certain Statistical Information                       page 1 of 2
             Case 19-54532-jwc                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:31:17                              Desc
                                                                Petition Page 51 of 66


  Debtor 1                                                                                      Case number (ifhnown)
                First Name         Middle Name      Last Name




  Part 4:      Answer These Questions for Administrative and Statistical Records


  6. Are you filing for bankruptcy under Chapters 7, 11, or 13,?

      LIe it . You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
         Y
         Yes


   7. What Ind of debt do you have?

         Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
         family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

         Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
         this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                             $41 146 ol)



   9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                         Total claim


        From Part 4 on Schedule E/F, copy the following:


      9a. Domestic support obligations (Copy line 6a.)


      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)
                                                                                                                     - 0-
      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


      9d. Student loans. (Copy line 6f.)
                                                                                                         $   ,3;9ge
      9e. Obligations arising out of a separation agreement or divorce that you did not report as
                                                                                                                     -   -
                                                                                                         $
          priority claims. (Copy line 6g.)

                                                                                                      +$         —
      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)


      9g. Total. Add lines 9a through 9f.                                                                $ 33)




Official Form 106Sum         Summary of Your Assets and Liabilities and Certain Statistical Information                                       page 2 of 2
                  Case 19-54532-jwc                   Doc 1          Filed 03/22/19 Entered 03/22/19 11:31:17                                        Desc
                                                                    Petition Page 52 of 66


Fill in this information to identify your case:

Debtor 1
                      First Name
                                   VICA          A   l'efika-a—
                                             Middle Name
                                                                            6crinS
                                                                      Last Name

Debtor 2
(Spouse, if filing)   First Name             Middle Name              Last Name


United States Bankruptcy Court for the: Wi       kLv llIstrict of
Case number
(If known)
                                                                                                                                                    0   Check if this is an
                                                                                                                                                        amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                              12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below



        Did
        z yo            ay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

             No
        U Yes. Name of person                                                                  . Attach Bankruptcy Petition Preparers Notice, Declaration, and
                                                                                                  Signature (Official Form 119).




        Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
        that they are true and correct.




                                                                          Signature of Debtor 2


                                                                          Date
                                                                                  MM / CD /   YYYY




  Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
              Case 19-54532-jwc                  Doc 1            Filed 03/22/19 Entered 03/22/19 11:31:17                                      Desc
                                                                 Petition Page 53 of 66

 Fill in this information to identify your case:                                                             Check one box only as directed in this form and in
                                                                                                             Form 122A-1Supp:
 Debtor 1
                     First Name              Middle Name                       St Name
                                                                                                             O    1. There is no presumption of abuse.
 Debtor 2
 (Spouse, If filing) First Name              Middle Name                  Last Name                          O 2. The calculation to determine if a presumption of
                                                                                                                  abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the:                   District of                                            Means Test Calculation (Official Form 122A-2).
 Case number                                                                                                 O 3. The Means Test does not apply now because of
 (If known)                                                                                                       qualified military service but it could apply later.


                                                                                                             CI Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(6)(2) (Official Form 122A-1Supp) with this form.

 Part 1:         Calculate Your Current Monthly Income

 1. W
    j       t is your marital and filing status? Check one only.
        Not married. Fill out Column A, lines 2-11.
      U Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
      O Married and your spouse is NOT filing with you. You and your spouse are:
                  Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
           0      Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                  under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                  spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
      bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
      Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
      income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                             Column A             Column B
                                                                                                             Debtor 1             Debtor 2 or
                                                                                                                                  non-filing spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions
    (before all payroll deductions).
 3. Alimony and maintenance payments. Do not include payments from a spouse if
    Column B is filled in.
 4. All amounts from any source which are regularly paid for household expenses
    of you or your dependents, including child support. Include regular contributions
    from an unmarried partner, members of your household, your dependents, parents,
    and roommates. Include regular contributions from a spouse only if Column B is not
    filled in. Do not include payments you listed on line 3.
 5. Net income from operating a business, profession,
                                                                         Debtor 1        Debtor 2
    or farm
    Gross receipts (before all deductions)
      Ordinary and necessary operating expenses                          -$              -$
                                                                                                     Copy
      Net monthly income from a business, profession, or farm              $                         here4    $
 6. Net income from rental and other real property                       Debtor 1         Debtor 2
    Gross receipts (before all deductions)
    Ordinary and necessary operating expenses                            — $             — $
                                                                                                     Copy
      Net monthly income from rental or other real property                                          here4    $
 7. Interest, dividends, and royalties                                                                        $



Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                          page 1
            Case 19-54532-jwc                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:31:17                                     Desc
                                                               Petition Page 54 of 66



Debtor 1              yinak) AALitiva 1.-hAm tn 5-
                First Name      Middle Name        Last Wit,
                                                                                                  Case number (if known)


                                                                                                       Column A             Column B
                                                                                                       Debtor 1             Debtor 2 or     ,
                                                                                                                            non-filing spouse

 8. Unemployment compensation
     Do not enter the amount if you contend that the amount received was a benefit
     under the Social Security Act. Instead, list it here:
       For you
       For your spouse

 9. Pension or retirement income. Do not include any amount received that was a
    benefit under the Social Security Act.
 10. Income from all other sources not listed above. Specify the source and amount.
     Do not include any benefits received under the Social Security Act or payments received
     as a victim of a war crime, a crime against humanity, or international or domestic
     terrorism. If necessary, list other sources on a separate page and put the total below.




      Total amounts from separate pages, if any.

 11. Calculate your total current monthly income. Add lines 2 through 10 for each
     column. Then add the total for Column A to the total for Column B.                                 $   1,1LM                                   $111 LPO
                                                                                                                                                   Total current
                                                                                                                                                   monthly income

 Part 2:       Determine Whether the Means Test Applies to You

 12. Calculate your current monthly income for the year. Follow these steps:
     12a. Copy your total current monthly income from line 11                                                           Copy line 11 here+   [ $               0
              Multiply by 12 (the number of months in a year).                                                                                  x 12
     12b. The result is your annual income for this part of the form.                                                                  12b. [1F33TT'17I7 -


 13. Calculate the median family income that applies to you. Follow these steps:

     Fill in the state in which you live.

     Fill in the number of people in your household.

     Fill in the median family income for your state and size of household.                                                            13.
     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy clerk's office.
 14. HowI       the lines compare?

     14a.       Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                Go to Part 3.

     14b.lj     Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                Go to Part 3 and fill out Form 122A-2.

  Part 3:       Sign Below

               By signing ere, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.



                    Sign                                                                        Signature of Debtor 2

                    Date                                                                        Date
                             MM DD    / YYYY                                                            MM/ DD / YYYY

                    If you checked line 14a, do NOT fill out or file Form 122A-2.
                    If you checked line 14b, fill out Form 122A-2 and file it with this form.


Official Form 122A-1                            Chapter 7 Statement of Your Current Monthly Income                                                    page 2
               Case 19-54532-jwc                      Doc 1            Filed 03/22/19 Entered 03/22/19 11:31:17                                  Desc
                                                                      Petition Page 55 of 66


 Fill in this information to identify your case:                                                                           Check the appropriate box as directed in
                                                                                                                           lines 40 or 42:

 Debtor 1              I- bt iu
                       First Name
                                    'iith       teitifhvot
                                                  Middle Name                 Last N
                                                                                          ins'                             According to the calculations required by
                                                                                                                           this Statement:
 Debtor 2
 (Spouse, if filing)   First Name                 Middle Name                 Last Name                                    O 1. There is no presumption of abuse.

 United States Bankruptcy Court for the:                        District of                                                O 2. There is a presumption of abuse.

 Case number
  (If known)
                                                                                                                           •   Check if this is an amended filing




Official Form 122A-2
Chapter 7 Means Test Calculation                                                                                                                                04/16

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space
is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).



                 Determine Your Adjusted Income



1. Copy your total current monthly income.                                                        Copy line 11 from Official Form 122A-1 here+


2. Di
   if you fill out Column B in Part 1 of Form 122A-1?

         No. Fill in $0 for the total on line 3.
    0    Yes. Is your spouse filing with you?

         O No. Go to line 3.
         O Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for the
   household expenses of you or your dependents. Follow these steps:

    On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
    regularly used for the household expenses of you or your dependents?

    0    No. Fill in 0 for the total on line 3.
    LI   Yes. Fill in the information below:

               State each purpose for which the income was used                                  Fill in the amount you
               For example, the income is used to pay your spouse's tax debt or to support       are subtracting from
               people other than you or your dependents                                          your spouse's income




                                                                                                 + $


            Total.
                                                                                                                          Copy total here        4      —$      0       •


4. Adjust your current monthly income. Subtract the total on line 3 from line 1.




Official Form 122A-2                                                   Chapter 7 Means Test Calculation                                                      page 1
            Case 19-54532-jwc                  Doc 1             Filed 03/22/19 Entered 03/22/19 11:31:17                              Desc
                                                                Petition Page 56 of 66

Debtor 1
               First Name
                            h -1V+Vot
                              Middle Name           Last Na e
                                                                \r6                              Case number (if known)



Part 2:       Calculate Your Deductions from Your Income


  The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use these amounts to
  answer the questions in lines 6-15. To find the IRS standards, go online using the link specified in the separate instructions for
  this form. This information may also be available at the bankruptcy clerk's office.

  Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of your
  actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse's income in line 3
  and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-1.

  If your expenses differ from month to month, enter the average expense.

  Whenever this part of the form refers to   you,   it means both you and your spouse if Column B of Form 122A-1 is filled in.



    5. The number of people used in determining your deductions from income
       Fill in the number of people who could be claimed as exemptions on your federal income tax return,
       plus the number of any additional dependents whom you support. This number may be different from
       the number of people in your household.
                                                                                                                           [



    National Standards           You must use the IRS National Standards to answer the questions in lines 6-7.


   6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National Standards, fill
      in the dollar amount for food, clothing, and other items.                                                                                   $     U41

   7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards,
      fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories—people who are
      under 65 and people who are 65 or older—because older people have a higher IRS allowance for health care costs. If your
      actual expenses are higher than this IRS amount, you may deduct the additional amount on line 22.


       People who are under 65 years of age


       7a. Out-of-pocket health care allowance per person



       7b. Number of people who are under 65
                                                                     X


       7c. Subtotal. Multiply line 7a by line 7b.                                       copy here+        $




           People who are 65 years of age or older


       7d. Out-of-pocket health care allowance per person


       7e. Number of people who are 65 or older


       7f.    Subtotal. Multiply line 7d by line 7e.                                    Copy here+ +




       7g. Total. Add lines 7c and 7f                                                                                          Copy total here+




Official Form 122A-2                                            Chapter 7 Means Test Calculation                                                      page 2
             Case 19-54532-jwc                   Doc 1            Filed 03/22/19 Entered 03/22/19 11:31:17                           Desc
                                                                 Petition Page 57 of 66

Debtor 1        kriPOLY) PAtTheot
                First Name     Middle Narne
                                                             irS
                                                    Last Narne
                                                                                                  Case number (if known)



   Local Standards            You must use the IRS Local Standards to answer the questions in lines 8-15.

   Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
   bankruptcy purposes into two parts:
   •   Housing and utilities — Insurance and operating expenses
   •   Housing and utilities — Mortgage or rent expenses

   To answer the questions in lines 8-9, use the U.S. Trustee Program chart.
   To find the chart, go online using the link specified in the separate instructions for this form.
   This chart may also be available at the bankruptcy clerk's office.


   8. Housing and utilities — Insurance and operating expenses: Using the number of people you entered in line 5, fill in the
      dollar amount listed for your county for insurance and operating expenses.                                                           $   611
   9. Housing and utilities — Mortgage or rent expenses:

       9a.Using the number of people you entered in line 5, fill in the dollar amount listed
          for your county for mortgage or rent expenses                                                                    11
                                                                                                                           0

       9b.Total average monthly payment for all mortgages and other debts secured by your home.


              To calculate the total average monthly payment, add all amounts that are
              contractually due to each secured creditor in the 60 months after you file for
              bankruptcy. Then divide by 60.


               Name of the creditor                                             Average monthly
                                                                                payment




                                                                                $

                                                                                                       Copy                      Repeat this
                                         Total average monthly payment                                                           amount on
                                                                                                       here+         $     °     line 33a.


       9c. Net mortgage or rent expense.
               Subtract line 9b (total average monthly payment) from line 9a (mortgage or                             $    110
                                                                                                                           (
                                                                                                                                 Copy      $   qoi 6
               rent expense). If this amount is less than $0, enter $0.                                                          here+



   10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and affects
       the calculation of your monthly expenses, fill in any additional amount you claim.

           Explain
           why:



   11.Lo
      1        I transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
               0. Go to line 14.
       LI      1. Go to line 12.
       LI      2 or more. Go to line 12.



   12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
       operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.




Official Form 122A-2                                             Chapter 7 Means Test Calculation                                              page 3
             Case 19-54532-jwc                     Doc 1        Filed 03/22/19 Entered 03/22/19 11:31:17                            Desc
                                                               Petition Page 58 of 66

Debtor 1       Ordirth
                First Name         Middle Name
                                                   (lens
                                                    Las    e
                                                                                                Case number (if known)




   13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense
       for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.
       In addition, you may not claim the expense for more than two vehicles.


       Vehicle 1        ' Describe Vehicle 1:




       13a. Ownership or leasing costs using IRS Local Standard.

       131). Average monthly payment for all debts secured by Vehicle 1.
                Do not include costs for leased vehicles.
                To calculate the average monthly payment here and on line 13e, add all
                amounts that are contractually due to each secured creditor in the 60 months
                after you filed for bankruptcy. Then divide by 60.

                     Name of each creditor for Vehicle 1              Average monthly
                                                                      payment




                                                                                               Copy                          Repeat this
                                     Total average monthly payment                                                           amount on
                                                                                               here+       —                 line 33b.

                                                                                                                             Copy net
       13c. Net Vehicle 1 ownership or lease expense                                                                         Vehicle 1
               Subtract line 13b from line 13a. If this amount is less than $0, enter $0.                                    expense
                                                                                                                             here    4



       Vehicle 2             Describe Vehicle 2:




       13d. Ownership or leasing costs using IRS Local Standard.

       13e. Average monthly payment for all debts secured by Vehicle 2.
                Do not include costs for leased vehicles.

                     Name of each creditor for Vehicle 2               Average monthly
                                                                       payment




                                                                                            —1 Copy                           Repeat this
                                      Total average monthly payment                                                           amount on
                                                                                               here.       —$                 line 33c.

                                                                                                                             Copy net
           13f. Net Vehicle 2 ownership or lease expense                                                                     Vehicle 2
               Subtract line 13e from 13d. If this amount is less than $0, enter $0                                          expense
                                                                                                                             here ...4


   14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the
       Public Transportation expense allowance regardless of whether you use public transportation.


   15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may also
       deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may not claim
       more than the IRS Local Standard for Public Transportation.


Official Form 122A-2                                           Chapter 7 Means Test Calculation                                             page 4
           Case 19-54532-jwc                  Doc 1          Filed 03/22/19 Entered 03/22/19 11:31:17                                   Desc
                                                            Petition Page 59 of 66

Debtor 1             n VICO)    Alt2 1—WA        4      T    OS                                Case number (if known)
             First Name    Middle Name          Last Nan




   Other Necessary Expenses          In addition to the expense deductions listed above, you are allowed your monthly expenses for
                                     the following IRS categories.


   16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
       employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your
       pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
                                                                                                                                               $   31544
       subtract that number from the total monthly amount that is withheld to pay for taxes.
       Do not include real estate, sales, or use taxes.


   17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,
       union dues, and uniform costs.
       Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.

   18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are filing
       together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
       insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than term.


   19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
       agency, such as spousal or child support payments.
       Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

   20. Education: The total monthly amount that you pay for education that is either required:
       E as a condition for your job, or
       • for your physically or mentally challenged dependent child if no public education is available for similar services.

   21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
       Do not include payments for any elementary or secondary school education.

   22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
       is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
       health savings account. Include only the amount that is more than the total entered in line 7.
       Payments for health insurance or health savings accounts should be listed only in line 25.


   23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services for
       you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
       service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it
       is not reimbursed by your employer.
       Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
       expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

   24. Add all of the expenses allowed under the IRS expense allowances.                                                                       $015
       Add lines 6 through 23.




Official Form 122A-2                                        Chapter 7 Means Test Calculation                                                   page 5
           Case 19-54532-jwc                   Doc 1          Filed 03/22/19 Entered 03/22/19 11:31:17                                 Desc
                                                             Petition Page 60 of 66

Debtor 1       'krtnvoh 1),197thxt 74-9,91
               First Name     Middle Name        Last Name
                                                                                              Case number (if known)



   Additional Expense Deductions            These are additional deductions allowed by the Means Test.
                                            Note: Do not include any expense allowances listed in lines 6-24.


   25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
       insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
       dependents.

       Health insurance

       Disability insurance

       Health savings account

       Total                                                                                     Copy total here+       0


       Do you actually spend this total amount?

           No. How much do you actually spend?
           Yes



   26. Continuing contributions to the care of household or family members. The actual monthly expenses that you will
       continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of
       your household or member of your immediate family who is unable to pay for such expenses. These expenses may
       include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).


   27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety
       of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.
       By law, the court must keep the nature of these expenses confidential.


   28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.
       If you believe that you have home energy costs that are more than the home energy costs included in expenses on line
       8, then fill in the excess amount of home energy costs.
       You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
       claimed is reasonable and necessary.


   29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $160.42*
       per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
       elementary or secondary school.                                                                                                            0
       You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
       reasonable and necessary and not already accounted for in lines 6-23.
       * Subject to adjustment on 4/01/19, and every 3 years after that for cases begun on or after the date of adjustment.


   30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are                           $   0
       higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more than
       5% of the food and clothing allowances in the IRS National Standards.
       To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
       this form. This chart may also be available at the bankruptcy clerk's office.
       You must show that the additional amount claimed is reasonable and necessary.



   31.Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial
      instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).



   32. Add all of the additional expense deductions.
       Add lines 25 through 31.
                                                                                                                                         H5
Official Form 122A-2                                         Chapter 7 Means Test Calculation                                                 page 6
            Case 19-54532-jwc                   Doc 1                Filed 03/22/19 Entered 03/22/19 11:31:17                                   Desc
                                                                    Petition Page 61 of 66

Debtor 1              voth hero 1-11.0
                First Name     Middle Name          Last Narriel
                                                                                                           Case number Of known)




   Deductions for Debt Payment


   33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
       loans, and other secured debt, fill in lines 33a through 33e.
       To calculate the total average monthly payment, add all amounts that are contractually due to each secured
       creditor in the 60 months after you file for bankruptcy. Then divide by 60.


                                                                                                                        Average monthly
                                                                                                                        payment
                Mortgages on your home:

           33a. Copy line 9b here                                                                                                  0

                Loans on your first two vehicles:

           33b. Copy line 13b here.

           33c. Copy line 13e here.                                                                                      $

           33d. List other secured debts:

                  Name of each creditor for other                  Identify property that           Does payment
                  secured debt                                     secures the debt                 include taxes
                                                                                                    or insurance?

                                                                                                         No
                                                                                                         Yes

                                                                                                         No
                                                                                                         Yes

                                                                                                         No
                                                                                                                        +$
                                                                                                         Yes

                                                                                                                                          Copy total
      33e.Total average monthly payment. Add lines 33a through 33d                                                                        here+


   34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle,
       or other property necessary for your support or the support of your dependents?

              No. Go to line 35.
       El Yes. State any amount that you must pay to a creditor, in addition to the payments
               listed in line 33, to keep possession of your property (called the cure amount).
               Next, divide by 60 and fill in the information below.

                    Name of the creditor            Identify property that             Total cure                        Monthly cure
                                                    secures the debt                   amount                            amount

                                                                                                        ÷ 60 =

                                                                                                       + 60 =       -    $

                                                                                                        + 60 =          +$

                                                                                                                                          Copy total
                                                                                                         Total
                                                                                                                                          here+


   35. Do you owe any priority claims such as a priority tax, child support, or alimony —
       that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.

       El No. Go to line 36.
       U Yes. Fill in the total amount of all of these priority claims. Do not include current or
              ongoing priority claims, such as those you listed in line 19.

                    Total amount of all past-due priority claims
                                                                                                                                          +60=

Official Form 122A-2                                                  Chapter 7 Means Test Calculation                                                 page 7
            Case 19-54532-jwc                    Doc 1          Filed 03/22/19 Entered 03/22/19 11:31:17                                     Desc
                                                               Petition Page 62 of 66

Debtor 1          Ah
                irst Name
                                  neiltua th41nS
                              Middle Name             Last
                                                                                                      Case number (ir-known)



   36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
       Fo more information, go online using the link for Bankruptcy Basics specified in the separate
       i9Atructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.
            No. Go to line 37.
       IJ   Yes. Fill in the following information.

                  Projected monthly plan payment if you were filing under Chapter 13
                  Current multiplier for your district as stated on the list issued by the
                  Administrative Office of the United States Courts (for districts in Alabama and
                  North Carolina) or by the Executive Office for United States Trustees (for all
                  other districts).                                                                             X
                  To find a list of district multipliers that includes your district, go online using the
                  link specified in the separate instructions for this form. This list may also be
                  available at the bankruptcy clerk's office.

                  Average monthly administrative expense if you were filing under Chapter 13
                                                                                                              ri     $
                                                                                                                                      Copy total
                                                                                                                                      here')


   37. Add all of the deductions for debt payment.
       Add lines 33e through 36.


   Total Deductions from Income


   38. Add all of the allowed deductions.

      Copy line 24, All of the expenses allowed under IRS
      expense allowances

      Copy line 32, All of the additional expense deductions


      Copy line 37, All of the deductions for debt payment                   +$

                                                      Total deductions   L    $                         1 copy total here                  . ,
 =11             Determine Whether There Is a Presumption of Abuse


   39. Calculate monthly disposable income for 60 months

       39a. Copy line 4, adjusted current monthly income


       39b. Copy line 38, Total deductions                                   $

       39c. Monthly disposable income. 11 U.S.C. § 707(b)(2).                                               Copy
              Subtract line 39b from line 39a. •                                                            here`,

               For the next 60 months (5 years)                                                                                x 60
                                                                                                                                           Copy
       39d. Total. Multiply line 39c by 60
                                                                                                                                           here')



   40. Find out whether there is a presumption of abuse. Check the box that applies:

       O The line 39d is less than $7,700*. On the top of page 1 of this form, check box 1, There is no presumption of abuse. Go
         to Part 5.

       •    The line 39d is more than $12,850*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
            may fill out Part 4 if you claim special circumstances. Then go to Part 5.

       O The line 39d is at least $7,700", but not more than $12,850*. Go to line 41.

            * Subject to adjustment on 4/01/19, and every 3 years after that for cases filed on or after the date of adjustment.


Official Form 122A-2                                           Chapter 7 Means Test Calculation                                                     page 8
             Case 19-54532-jwc                   Doc 1          Filed 03/22/19 Entered 03/22/19 11:31:17                                 Desc
                                                               Petition Page 63 of 66

Debtor 1               rain kulio ka9orig
                First Name     Middle Name         Last Nan,
                                                                                                  Case number (if known)




    41. 41a. Fill in the amount of your total nonpriority unsecured debt. If you filled out A
             Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
             (Official Form 106Sum), you may refer to line 3b on that form

                                                                                                                       x   .25

           41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(1).                                          Copy
                Multiply line 41a by 0.25.                                                                                             here+



   42. Determine whether the income you have left over after subtracting all allowed deductions
       is enough to pay 25% of your unsecured, nonpriority debt.
       Check the box that applies:

       LI Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
          Go to Part 5.

       0 Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption
             of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.




Part 4:        Give Details About Special Circumstances

43.Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
   reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

   0 No. Go to Part 5.
   0 Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
              for each item. You may include expenses you listed in line 25.


              You must give a detailed explanation of the special circumstances that make the expenses or income
              adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
              expenses or income adjustments.


               Give a detailed explanation of the special circumstances                                               Average monthly expense
                                                                                                                      or income adjustment




              Sign Below


              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.




                                                                                        Signature of Debtor 2


                                                                                        Date
                                                                                               MM/DD / YYYY


Official Form 122A-2                                           Chapter 7 Means Test Calculation                                                   page 9
        Case 19-54532-jwc             Doc 1      Filed 03/22/19 Entered 03/22/19 11:31:17                    Desc
                                                Petition Page 64 of 66


                                              LIST OF CREDITORS
                                                                  Guidelines:
The debtor must provide and maintain a complete List of           • Creditor name and mailing address ONLY
Creditors reflecting names and addresses only of all              • Enter one creditor per box
creditors. This list is used to mail notices to creditors. Lack   • Creditor's name must be on the first line
of proper notice may result in no discharge of a debt             • City, state and zip code must be on the last line
                                                                  • No more than five lines of information per creditor
owed.
                                                                  • Do NOT include: account numbers, phone numbers or
                                                                  amounts owed


 Sou1ias2r T o nnovice                                                    ymytuoo 500% Drat- litnim
  190 15ox q°1Ig11                                                      10 ROkOrilvz.e. P1 Nf,
   mohts, AL 3(110)                                                       PH-100-oi ) GA- 3o3(P)
kryLex (Cour) h i- Finance.                                                      &Rem TrutS1- Cosh
   Po 1SN 5ces848                                                               Po V3o)c, 34-0
    DoWas,--n( 153GL.0                                                          I-109 I (VT 5162-1
'Fax ruff 's FRYn hurt                                             Spirt- 1,Doin do BI ve Ch1:19 19ancA4
   a46- Pt Vd-eons rvurntylcd                                             'PO 130., / -12-D
           stai                                                      130 CA) udr-t) N o (DS 3) Le
    motbllion) GA 30 t22
      ProasSivt Ltaslill                                                     FedLowo 9x vicitpj
     PO isox 4131)0 -)                                                      PO Box U.11. 321-
    Soot LoUct CAThj ) VT 34-141                                              yrsbwrg ) PA 11 10(p
          Ayncl1A2n Com                                                     pal, Ffkl cxeLoar
       Po 130x SI72-10                                                        po 604 --m..02_.
      Seot,t1u, 1 WA N IDS                                                  Chayloitt, NC "2-5-2,--i2_
           6(11006 Unimusoi                                          WIIIcaurns and ruictje
      201 Nuomoun D-tve                                                Po 6OK 1159 0
            Pr-houara ) 611 30322                                    ROCAc HO ) sc 29131
     Oetta Commiknrril Cxeolit- taibn                                 DR vo 1 Euv-i 1-Farnham
           90 60k 'n54-1                                                   303 RaCkWeedg, NE 4Y--00o
                   A-n/ 0 1 6Ft- 3037io                                     At otrilo l CA 3D'30cb
  Case 19-54532-jwc      Doc 1    Filed 03/22/19 Entered 03/22/19 11:31:17   Desc
                                 Petition Page 65 of 66



U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01255158 (LP) OF 03/22/2019


ITEM     CODE   CASE             QUANTITY                      AMOUNT   BY

   1      7IN   19-54532              1                      $ 75.00    Currency
                Judge - unknown at time of receipt
                Debtor - HANNAH ALETHEA HIGGENS


TOTAL:                                                       $ 75.00

Amount Tendered:                                             $ 80.00
Change Returned:                                              $ 5.00


FROM: Hannah Alethea Higgens
      6104 Northlake Heights Circle
      Atlanta, GA 30345




                                     Page 1 of 1
                Case 19-54532-jwc                 Doc 1        Filed 03/22/19 Entered 03/22/19 11:31:17                                Desc
                                                              Petition Page 66 of 66

   Case Number: 19-54532                                       Name:                Higgens                                              Chapter:

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                              111 Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                            Petition Deficiencies:
 CI Complete List of Creditors (names and addresses of all creditors)                           CI Last 4 digits of SSN
 CI Pro Se Affidavit (due within 7 days, signature must be notarized,                           O Address El County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                           O Type of Debtor
 0 Signed Statement of SSN (due within 7 days)                                                  El Chapter
                                                                                                CI Nature of Debts
  MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                          O Statistical Estimates
  O Statement of Financial Affairs                                                              CI Venue
  Al Schedules: C H (d(fferent address for Debtor 2)                                            CI Attorney Bar Number
  CI Summary of Assets and Liabilities
  El Declaration About Debtor(s) Schedules                                                                              Case filed via:
  CI Attorney Disclosure of Compensation
                                                                                                   •   Intake Counter by:
  CI Petition Preparer's Notice, Declaration and Signature (Form 119)
                                                                                                        CI Attorney
  CI Disclosure of Compensation of Petition Preparer (Form 2800)                                         El Debtor - verified ID 678-372-6376
  CI Chapter 13 Current Monthly Income
                                                                                                        0 Other - copy of ID:
  El Chapter 7 Current Monthly Income
  O Chapter 11 Current Monthly Income                                                              O Mailed by:
  O Certificate of Credit Counseling (Individuals only)                                               El Attorney
  O Pay Advices (Individuals only) (2 Months)                                                         El Debtor
  CI Chapter 13 Plan, complete with signatures (localform)                                            0 Other:
  O Corporate Resolution (Business Ch. 7 & 11)
                                                                                                                History of Case Association
  Ch.11 Business
  CI 20 Largest Unsecured Creditors
                                                                                                   Prior cases within 2 years: None
  CI List of Equity Security Holders
  CI Small Business - Balance Sheet
  CI Small Business - Statement of Operations                                                      Signature:
  El Small Business - Cash Flow Statement                                                          Acicnowle                      wing Notice of Deficiency
  El Small Business - Federal Tax Returns

  MISSING DOCUMENTS DUE WITHIN 30 DAYS
  O Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.goviservices-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       Li Paid $ 75.00    2g-Order Granting          0 3g-Order Granting 10-day finitial payment of $                  due within 10 days)
         Li 2d-Order Denying with filing fee of $_____ due within 10 days 0 IFP filed (Ch.7 Individuals Only)
         Li No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                  You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                           All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                     **Failure to Comply may result in the dismissal of your case.**
                                                        UNITED STATES BANKRUPTCY COURT
                                                          75 Ted Turner Drive, SW, Room 1340
                                                                 Atlanta, Georgia 30303
                                                                     404-215-1000

Intake Clerk:      LP                 Date: 3/22/19                        Case Opener:                                               Date:
